     Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 1 of 79 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

CONSOLIDATED TRANSACTION
PROCESSING LLC,

                        Plaintiff,
                                                    Civil Action No.
       v.
                                                    JURY TRIAL DEMANDED
THE GAP, INC.,

                        Defendant.


                        COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Consolidated Transaction Processing LLC (“CTP” or “Plaintiff”), for its

Complaint against Defendant The Gap, Inc. (referred to herein as “Gap” or “Defendant”), alleges

the following:

                                     NATURE OF THE ACTION

       1.        This is an action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. § 1 et seq.

                                           THE PARTIES

       2.        Plaintiff is a limited liability company organized under the laws of the State of

Nevada with a place of business at 356 Greenwood Court, Villanova, Pennsylvania 19085.

       3.        Upon information and belief, Gap is a corporation organized and existing under

the laws of the State of Delaware with a principal place of business located at Two Folsom

Street, San Francisco, California. Defendant can be served with process through its registered

agent, The Corporation Trust Company, 1209 Orange Street, Wilmington, DE 19801.




                                             Page 1 of 9
     Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 2 of 79 PageID #: 2




       4.      This Court has personal jurisdiction over Gap at least because Gap regularly

conducts and transacts business, including infringing acts described herein, in this District.

       5.      Defendant conducts business in Texas, directly or through intermediaries and

offers products or services, including those accused herein of infringement, to customers, and

potential customers located in Texas, including in the Eastern District of Texas, and introduces

infringing products and services into the stream of commerce knowing that they would be sold

and/or used in this judicial district and elsewhere in the United States.

                                 JURISDICTION AND VENUE

       6.      This is an action for patent infringement arising under the Patent Laws of the

United States, Title 35 of the United States Code.

       7.      This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

       8.      Venue is proper in this judicial district pursuant to 28 U.S.C. §1400(b). Gap

maintains an established place of business in the state of Texas and the Eastern District of Texas,

specifically including Gap stores at 820 West Stacy Road Ste 450, Allen, TX 75013-4813 and

2601 Preston Road Ste 2082, Frisco, TX 75034.

       9.      Defendant is subject to this Court’s specific and general personal jurisdiction

pursuant to due process or the Texas Long Arm Statute, because Defendant conducts substantial

business in this forum, including: (i) making, using, selling, importing, and/or offering for sale

one or more websites or web addresses including, but not limited to www.gap.com, stored and/or

hosted on one or more servers owned or under the control of Gap (the “Accused

Instrumentalities”); or (ii) regularly doing or soliciting business, engaging in other persistent

courses of conduct, or deriving substantial revenue from goods and services provided to citizens

and residents in Texas and in this District.




                                               Page 2 of 9
     Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 3 of 79 PageID #: 3




                                         BACKGROUND

       The Inventions

       10.     Robert S. Alvin is the inventor of U.S. Patent Nos. 8,712,846 (“the ’846 patent”)

and 8,396,743 (“the ’743 patent”), together the “patents in suit.”

       11.     A true and correct copy of the ’846 patent is attached as Exhibit 1.

       12.     A true and correct copy of the ’743 patent is attached as Exhibit 2.

       13.     The patents in suit resulted from the pioneering efforts of Mr. Alvin (hereinafter

“the Inventor”) in the area of electronic transaction processing over a communications network.

These efforts resulted in the development of methods and apparatuses for internet transactions

based on user-specific information and sending targeted product offerings based on personal

information in the late 1990s. At the time of these pioneering efforts, most commercially

available electronic commerce (e-commerce) technology used the Internet and web pages as an

advertising medium to replace catalog or infomercial type advertising. Moreover, such e-

commerce businesses operated by maintaining their own inventory in warehouses, leading to

higher costs. (See ’846 patent at 2:63-3:2; 3:8-14.)

       14.     For example, the Inventor developed methods and systems to offer targeted

products over a communications network. This is achieved by receiving product data for a

plurality of products from a plurality of distributors for the products, receiving customer data

from a plurality of customers, comprising personal information about the customers, and using

the data to generate at least one user-specific product offering from the plurality of products.

The user-specific product offerings are then conveyed to customers using automated messages.

(See ’846 patent at 3:44-52.)




                                            Page 3 of 9
     Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 4 of 79 PageID #: 4




       Advantage Over the Prior Art

       15.     The patented inventions disclosed in the patents in suit provide many advantages

over the prior art and improved the operations of business transactions conducted over the

Internet. (See ’846 patent at 1:18-20.)

       16.     One advantage of the patented inventions is that they enable dynamically

generating a catalog of products and building a product database comprising products from

multiple distributors. The product information is transmitted automatically and continually

updated throughout the day, or even in real time, as product information becomes available from

the distributors. (See ’846 patent at 5:22-50.)

       17.     Another advantage of the patented inventions is that the product information is

used to generate multiple catalogs from a single system and dynamically display user-specific

interfaces. For instance, a student may be shown a catalog of products appropriate for students

with academic pricing, while a business person may be shown a catalog of products appropriate

for business and with available corporate discounts. (See ’846 patent at 5:61-6:16.) Further,

pricing for each product may be generated dynamically by an intelligent rule-based algorithm,

(such as an artificial intelligence program), factoring in the distributor’s price, any specials, and

cost or profit margins. (Id. at 6:17-29.)

       18.     A further advantage of the patented inventions is that they enable the use of stored

customer information to be used for generating customized portfolios based on purchase patterns

of individuals to provide targeted advertising, purchase incentives, specialized promotions, or

competitive pricing. (See ’846 patent at 5:7-20.)

       19.     The use of a centralized database to store product data from the plurality of

distributors—each of which offers similar products for sale—provides the ability to select from a




                                             Page 4 of 9
     Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 5 of 79 PageID #: 5




distributor based on various criteria, such as availability, price, shipping speed, or profit margins.

(’846 patent at 9:23-58.) Prior systems using separate databases did not have the capability of

selecting a distributor as each product was only available from one distributor. Further,

centralization of the product database provides increased database security and consistency of

data, as no individual distributor can modify the database contents (other than updating its own

inventory and pricing).

       20.     Even though prior systems accepted a shopper’s personal information and may

have stored it in a database, they did not use any stored personal information to dynamically

generate catalogs with user-specific product offerings of products from the plurality of

distributors. Instead, prior systems offered static catalogs to each prospective shopper that

simply listed the products available for sale from each individual distributor, without aggregating

or processing the catalog information in any manner. The use of a single centralized database, as

taught by the ’846 and ’743 patents, improved the computerized backbone to allow a merchant to

use product data and customer information together to provide a shopper with a more

personalized shopping experience.

       21.     The system described by the ’846 and ’743 patents thus enables a wider range of

product offerings shown to a customer than a system offering products solely from a single

merchant. For instance, the product offerings may take into account variations in price and

availability, shipping speed, each distributor’s desired profit margin, or an existing relationship

between the customer and the distributor. (’846 patent at 9:47-58.) By selecting from a plurality

of distributors, the ’846 and ’743 patents provide increased access to the marketplace for a wider

range of distributors who may otherwise be excluded in favor of more established entities.




                                             Page 5 of 9
     Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 6 of 79 PageID #: 6




        22.        Because of these significant advantages that can be achieved through the use of

the patented invention, CTP believes that the patents in suit present significant commercial value

for companies like Gap. Indeed, business transactions over the Internet are more commonplace

than ever, and with the number of merchants selling products online, it is crucial that businesses

distinguish themselves by the extent of automation and user-specific customization they provide

during the online shopping experience. These advantages are taught by the inventions of the

patents in suit.

        Technological Innovation

        23.        The patented inventions disclosed in the patents in suit resolve technical problems

related to Internet transactions based on user-specific information, particularly problems related

to the utilization of product data from a plurality of distributors and personal information of

customers in generating electronic catalogs of user-specific product offerings. As the patents in

suit explain, one of the limitations of the prior art as regards electronic transaction processing

technology was that most e-commerce retail businesses still operated by maintaining an

inventory in warehouses, as they used the Internet mainly as an advertising medium and to

replace catalog or infomercial type advertising. (See, e.g., ’846 patent at 2:63-3:14.)

        24.        The claims of the patents in suit do not merely recite the performance of some

well-known business practice from the pre-Internet world along with the requirement to perform

it on the Internet. Instead, the claims of the patents in suit recite inventive concepts that are

deeply rooted in computerized transaction processing, advertising, and product offering

technology, and overcome problems specifically arising out of how to create targeted advertising

by dynamically generating electronic catalogs from a plurality of products based on a user’s

personal information.




                                               Page 6 of 9
     Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 7 of 79 PageID #: 7




       25.     In addition, the claims of the patents in suit recite inventive concepts that improve

the functioning of electronic catalogs and payment authorization systems used for electronic

transaction processing, particularly as they recite the use of a user’s personal information to

dynamically generate user-specific product offerings, authorize distributors to ship products

directly to the user following successful payment processing, and send automated messages to

customers containing order information.

       26.     Moreover, the claims of the patents in suit recite inventive concepts that are not

merely routine or conventional use of advertising, product offering, and transaction processing.

Instead, the patented inventions disclosed in the patents in suit provide a new and novel solution

to specific problems related to automating the process of targeted advertising, targeted product

offering, and retail sales transaction processing by dynamically utilizing customer data and

product data. The claims of the patents in suit thus specify how customer data and product data

are manipulated to yield a desired result.

       27.     And finally, the patented invention disclosed in the patents in suit does not

preempt all the ways that user-specific information may be used to improve internet transactions,

nor do the patents in suit preempt any other well-known or prior art technology.

       28.     Accordingly, the claims in the patents in suit recite a combination of elements

sufficient to ensure that the claim in substance and in practice amounts to significantly more than

a patent-ineligible abstract idea.

               COUNT I – INFRINGEMENT OF U.S. PATENT NO. 8,712,846

       29.     The allegations set forth in the foregoing paragraphs 1 through 28 are

incorporated into this First Claim for Relief.




                                             Page 7 of 9
     Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 8 of 79 PageID #: 8




       30.     On April 29, 2014, the ’846 patent, entitled “Sending Targeted Product Offerings

Based on Personal Information” was duly and legally issued by the United States Patent and

Trademark Office.

       31.     CTP is the assignee and owner of the right, title and interest in and to the ’846

patent, including the right to assert all causes of action arising under said patents and the right to

any remedies for infringement of them.

       32.     Upon information and belief, Gap has directly infringed at least claims 1, 3, and 4

of the ’846 patent by making, using, providing, and/or causing to be used the Accused

Instrumentalities, as set forth in detail in the attached preliminary and exemplary claim charts

provided in Exhibit 3.

       33.     CTP has been harmed by Gap’s infringing activities.

              COUNT II – INFRINGEMENT OF U.S. PATENT NO. 8,396,743

       34.     The allegations set forth in the foregoing paragraphs 1 through 33 are

incorporated into this Second Claim for Relief.

       35.     On March 12, 2013, the ’743 patent, entitled “Sending Targeted Product

Offerings Based on Personal Information” was duly and legally issued by the United States

Patent and Trademark Office.

       36.     CTP is the assignee and owner of the right, title and interest in and to the ’743

patent, including the right to assert all causes of action arising under said patents and the right to

any remedies for infringement of them.

       37.     Upon information and belief, Gap has directly infringed at least claims 1 and 4 of

the ’743 patent by making, using, providing, and/or causing to be used the Accused

Instrumentalities, as set forth in detail in the attached preliminary and exemplary claim charts

provided in Exhibit 4.


                                             Page 8 of 9
     Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 9 of 79 PageID #: 9




        38.     CTP has been harmed by Gap’s infringing activities.

                                          JURY DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, CTP demands a trial by jury

on all issues triable as such.

                                      PRAYER FOR RELIEF

        WHEREFORE, CTP demands judgment for itself and against Gap as follows:

        A.      An adjudication that Gap has infringed the ’846 and ’743 patents;

        B.      An award of damages to be paid by Gap adequate to compensate CTP for Gap’s

past infringement of the patents in suit, including interest, costs, expenses and an accounting of

all infringing acts including, but not limited to, those acts not presented at trial;

        C.      A declaration that this case is exceptional under 35 U.S.C. § 285, and an award of

CTP’s reasonable attorneys’ fees; and

        D.      An award to CTP of such further relief at law or in equity as the Court deems just

and proper.

Dated: July 17, 2021                           CORCORAN IP LAW PLLC

                                               /s/ Peter J. Corcoran III
                                               Peter J. Corcoran, III, Esq., M.S., LL.M.
                                               Texas Bar No. 24080038
                                               4142 McKnight Road
                                               Texarkana, Texas 75503
                                               Phone: (903) 701-2481
                                               Toll Free: (844) 728-5481
                                               Fax: (844) 362-3291
                                               peter@corcoranip.com

                                               Attorneys for Plaintiff
                                               Consolidated Transaction Processing LLC




                                              Page 9 of 9
Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 10 of 79 PageID #: 10




                   Exhibit 1
   Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 11 of 79 PageID #: 11

                                                                                        USOO8712846B2


(12) United States Patent                                              (10) Patent No.:                US 8,712,846 B2
       Alvin                                                           (45) Date of Patent:                     *Apr. 29, 2014

(54) SENDING TARGETED PRODUCT                                     (58) Field of Classification Search
       OFFERINGS BASED ON PERSONAL                                        USPC ......... 705/1.1, 14.58, 14.66, 26.5, 38, 50, 40;
       INFORMATION                                                                              235/385, 380; 709/221, 223, 224
                                                                          See application file for complete search history.
(71) Applicant: paydarie, LLC, Wilmington,                        (56)                   References Cited
                                                                                    U.S. PATENT DOCUMENTS
(72) Inventor: Robert S. Alvin, Boulder Creek, CA
                   (US)                                                  4,992,940 A      2/1991 Dworkin
                                                                         5,256,863. A    10/1993 Ferguson et al.
(*) Notice:        Subject to any disclaimer, the term of this           38 9. A
                                                                          4-1 -
                                                                                         1 f E. R al  W ea.
                   past it.              G adjusted under 35             5,436,909 A      7/1995 Dev et al.
                     .S.C. 154(b) by 4 days.                             5,504,921. A     4, 1996 Dev et al.
                   This patent is Subject to a terminal dis-             5,559,955 A      9, 1996 Dev et al.
                   claimer.                                                                  (Continued)
(21) Appl. No.: 13/794,781                                                        FOREIGN PATENT DOCUMENTS
(22) Filed:        Mar 11, 2013                                   EP                 O418144          3, 1991
                                                                  EP                 O855687          7, 1998
(65)                     Prior Publication Data                                              (Continued)
       US 2013/0275219 A1          Oct. 17, 2013                                   OTHER PUBLICATIONS
                                                                  PurchaseSoft Procurement Intelligence, “Cashing in on e-com
                                                                  merce': Year 2000, PurchaseSoft, Inc., Inc.
            Related U.S. Application Data
(60) Continuation of application No. 13/401,827, filed on                                    (Continued)
       Feb. 21, 2012, now Pat. No. 8,396,743, which is a          Primary Examiner—John H Holly
       division of application No. 12/589,645, filed on Oct.      (57)                  ABSTRACT
       26, 2009, now Pat. No. 8,374,956, which is a               T      d prod          ffered
       continuation of application No. 1 1/603.282, filed on       argeted products are offered over a communications net
       Nov. 20, 2006, now abandoned, which is a                   work. Product data for a plurality of products from a plurality
                s of application
       continuation   s                  s
                                 No. 09/343,550, filed on         of distributors for the products is received. Customer data
       June 30, 1999, now Pat. No. 7,139,731.                     from a plurality of customers comprising personal informa
               s     s                s u. --- s                  tion about customers is received. Using the data, at least one
(51) Int. Cl.                                                     user-specific product offering from the plurality of products is
     G06O40/00                  (2012.01)                         generated. Automated messages comprising the at least one
(52) U.S. Cl.                                                     user-specific product offering to the one or more customers
       USPC .................... 705/14.58; 705/26.5; 705/1466;   are then sent.
                                      705/38; 705/50; 705/1.1                       21 Claims, 5 Drawing Sheets
   Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 12 of 79 PageID #: 12


                                                                     US 8,712.846 B2
                                                                                   Page 2

(56)                   References Cited                                                        6,105,010 A        8/2000 Musgrave
                                                                                               6,119, 105   A     9, 2000   Williams
                   U.S. PATENT DOCUMENTS                                                       6,122,624    A     9, 2000   Tetro et al.
                                                                                               6,141,653    A    10/2000    Conklin et al.
       5,691.524       11, 1997   Josephson                                                    6,163,771    A    12/2000    Walker et al.
       5,727,249        3, 1998   Pollin                                                       6,178.409    B1    1/2001    Weber et al.
       5,742,931        4, 1998   Spiegelhoof et al.                                           6.253,027    B1    6/2001    Weber et al.
       5,751,933        5, 1998   Dev et al.                                                   6,336,098 B1       1/2002 Fortenberry et al.
       5,799,284        8, 1998   Bourquin                                                     6,374,293 B1       4/2002 Dev et al.
       5,812,668        9, 1998   Weber                                                        6,460,020 B1      10/2002 Pool et al.
       5,812,750        9, 1998   Dev et al.                                                   6,754,636 B1       6/2004 Walker et al.
       5,850,446       12, 1998   Berger et al.                                                7,139,731 B1 1 1/2006 Alvin
       5,870,721        2, 1999   Norris                                                       7,580,856 B1* 8/2009 Pliha .......................... TO5,1426
       5,870,725        2, 1999   Bellinger et al.                                             8,260,678 B2       9, 2012 Miller
       5,889,863        3, 1999   Weber                                                     2013,0124325 A1       5, 2013 Alvin
       5,895.455        4, 1999   Bellinger et al.
       5,915,019        6, 1999   Ginter et al.                                                       FOREIGN PATENT DOCUMENTS
       5,940,811        8, 1999   Norris
       5,943,424        8, 1999   Berger et al.                                         JP               10240823            11, 1998
       5,966,698       10, 1999   Pollin                                                WO            WO93,24892             12/1993
       5,982,891       11, 1999   Ginter et al.                                         WO            WO 98.21679             5, 1998
       5,983,208       11, 1999   Haller et al.                                         WO            WO 98.40809             9, 1998
       5,987,132       11, 1999   Rowney                                                WO            WOOO,23909              4/2000
       6,002,767       12, 1999   Kramer                                                WO            WOOO,23928              4/2000
       6,016,504        1, 2000   Dobson et al.                                         WO            WOOO,23929              4/2000
       6,026,379        2, 2000   Haller et al.
       6,029,154        2, 2000   Pettitt                                                                    OTHER PUBLICATIONS
       6,041,315        3, 2000   Pollin
       6,049,828        4, 2000   Dev et al.                                            PurchaseSoft Procurement Intelligence, “Cashing in on e-com
       6,070,141        5, 2000   Houvener et al.                                       merce': Year 2000, PurchaseSoft, Inc.
       6,072,870        6, 2000   Nguyen et al. .........   . . . . . . . .   705/79


       6,088,686        T/2000    Walker et al.                                         * cited by examiner
 Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 13 of 79 PageID #: 13


U.S. Patent       Apr. 29, 2014    Sheet 1 of 5         US 8,712,846 B2
 Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 14 of 79 PageID #: 14


U.S. Patent       Apr. 29, 2014    Sheet 2 of 5         US 8,712,846 B2




                              RARetried
                    e                             C
 Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 15 of 79 PageID #: 15


U.S. Patent         Apr. 29, 2014        Sheet 3 of 5   US 8,712,846 B2



                   ORDERENFORAN
                     CREDCARD INFO,
                     BEING ADDRESS,
                     SHIPPINGADDRESS
                     PRODUCTENFO,
                     PRICE, ETC.



                   AAINTEGRITY CHECK
          e   COMPLETENESS,
          e   VALID CREDT CARDEXPIRATIONATE),
          o   CREDITCARD CHECKSUM, Etc.




                      FRAD    VE
                         Scots
                      GENERATON
Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 16 of 79 PageID #: 16
 Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 17 of 79 PageID #: 17


U.S. Patent       Apr. 29, 2014    Sheet 5 of 5         US 8,712,846 B2




                   de?janovympg
                                                                    -61
                                                                    G
    Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 18 of 79 PageID #: 18


                                                       US 8,712,846 B2
                               1.                                                                        2
          SENDING TARGETED PRODUCT                                       general, neither interactive nor personalized, yet requires
         OFFERINGS BASED ON PERSONAL                                     extensive personnel Support and manual intervention on
                INFORMATION                                              behalf of the retailer to take and process orders.
                                                                           The more recent advent of the combination of infomercials
           CROSS-REFERENCE TO RELATED                                    and other advertising Supporting telephone sales also pro
                  APPLICATIONS                                           vides only a partial solution. The ability to order by phone
                                                                         provides the same inconvenience that the catalog does. How
  This application claims priority as a continuation of U.S.             ever, infomercial and other advertising is extremely expen
application Ser. No. 13/401,827, filed Feb. 21, 2011, which is           sive. They are also limited in their geographic scope. Typical
a divisional of U.S. application Ser. No. 12/589,645, filed         10   media outlets serve only a relatively small geographic area.
Mar. 22, 2010, which is a continuation of U.S. application Ser.          To expand the geographic scope of advertising, additional
No. 1 1/603,282, filed Nov. 20, 2006, now abandoned, which               media outlets in different locations must be used. This greatly
is a continuation of U.S. application Ser. No. 09/343,550,               increases expenses. Advertising is also limited in duration.
filed Jun. 30, 1999, now issued as U.S. Pat. No. 7,139,731.              Expense increases drastically upon extending the term of the
                                                                    15   advertising.
                    TECHNICAL FIELD                                        The advertisements and infomercials that describe the
                                                                         products are also limited in the scope of products they can
  The present invention relates to business transactions con             cover. The expense limits the size of print advertising and the
ducted over the Internet and in particular to a transaction              duration of radio and television advertising. These limitations
processor to conducting the same.                                        restrict the number of products that can be covered. They also
                                                                         restrict the amount of information that can be provided for the
                       BACKGROUND                                        products.
                                                                            Recently, the Internet has emerged as a powerful new glo
   Traditionally, commodities such as computer related prod              bal communications and commerce medium that represents a
ucts, for example, have been sold primarily through retail          25   radical new way for people to share information and conduct
stores and catalogs and, more recently, through telephone                business electronically. Though the Internet has been well
sales Supported by infomercials and other print and media                known for several years, it has been mainly used for research
advertising. However these traditional models for selling                and as an educational medium. Hence people were initially
computer related products suffer significant disadvantages.              slow to adopt it as a common means of conducting retail
   Store-based retailers have limited shelf space due to costly     30   commerce. However, with technology advancing Such that
inventory and real estate investment considerations. This lim            personal computers are now an affordable commodity for the
its the number of products store-based retailers can offer to            average household, more and more personal computers are
their customers. Also, the personnel required to operate stores          being acquired for home usage. In conjunction with increased
are expensive and can be difficult to hire and train. The physi          computer awareness and usage, affordability and ease of
cal store's need for personnel also limits the flexibility and      35   accessibility to the Internet from an average household has
efficiency of the sales process. The number of customers that            given birth to a new type of commercial medium referred to as
can be served and the quality of service is dependent on the             Electronic Commerce (i.e., E-Commerce).
number of personnel dedicated to the sales process.                         The increasing functionality, accessibility and overall
   Store-based retailers also face the financial risk of carrying        usage of the Internet have made it an attractive commercial
inventory that may quickly become obsolete. Physical pos            40   medium that can offer Solutions to many of the shortcomings
session of inventory also limits the speed at which these                of the traditional retail models. For instance, the Internet has
retailers can change their merchandise mix and offer new                 radically changed the relationship between customers.
products. This is because a store must physically obtain, set            Online retailers can, from a single remote computer, interact
up and display the products. Physical stores also can only               directly and simultaneously with customers across the globe.
serve customers in a limited geographic area because the            45     The Internet also eliminates the traditional retail models
customers must travel to the store to shop. To extend this               limited availability and barriers to expansion. On the Internet,
limited reach, new stores must be opened in different geo                a store is accessible throughout the world around the clock.
graphic locations. However, the time required and the signifi            The limitations associated with printed catalogs are elimi
cant investments in inventory, real estate and personnel                 nated as well. There is no incremental cost associated with
required at each new location, make it difficult to expand          50   making Internet content available to people who will not use
quickly into new geographic regions.                                     it. Internet also provides easy adaptability to changing market
   Catalog-based (e.g., mail-order) retailing provides only a            conditions and allowing an interactive, customizable retail
partial Solution to the disadvantages of store-based retailing.          experience.
Catalogs do provide customers with the convenience of shop                   Online retailers can respond more rapidly to customer
ping from home or the office at flexible times. However,            55   demand by frequently modifying their product offerings,
catalog merchandising is costly and wasteful because paper,              shopping interfaces and pricing, simply by modifying their
printing, and postage are increasingly expensive and a large             Web site. Additionally, the Internet improves on the limited
percentage of people to whom catalogs are sent will not use              amount of information that can be conveyed in the catalog and
them. Also, the number of products catalogs can feature and              advertising/telephone sales models of retail sales. Web sites
the product information they can provide are limited due to         60   are inexpensive relative to the number of potential customers
catalog mailing, printing and other related expenses.                    they reach, allowing much more information can be provided
   Catalogs are also very inflexible and provide only limited            on a Web site than in any advertisement.
accessibility. In order to change products or prices, the cata               However, even with the advantages that are associated with
log must be reprinted and redistributed which is both costly             the usage of the Internet as a commercial medium, there are
and time consuming. Furthermore, catalogs accessibility is          65   still drawbacks in the currently existing E-Commerce retail
limited in that they are available only to those people to whom          businesses. In particular, most E-Commerce retail businesses
they are sent. Also, the catalog shopping experience is, in              mainly use the Internet and Web pages as an advertising
    Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 19 of 79 PageID #: 19


                                                       US 8,712,846 B2
                                 3                                                                      4
medium to replace the previous catalog/infomercial type                      FIG. 2 is a state diagram of the order processing of the
advertisements. Although some of the businesses have begun                present invention.
accepting product orders online via email or Web pages, the                  FIG. 3 is a flow diagram showing the fraud processing
current E-Commerce businesses for the most part have                      according to the present invention.
adopted a hybrid business model in which the traditional                     FIG. 4 is a logic block diagram for performing the multi
business models are coupled with E-Commerce business                      level fraud processing according to the present invention.
practices.                                                                   FIG. 5 is a flow diagram showing the distributor selection
   For instance, the usage of the Internet has replaced a few of          processing according to the present invention.
the traditional business practices such as advertising and
order processing, but most of the so-called E-Commerce               10                      DETAILED DESCRIPTION
retail businesses of the prior art still operate by maintaining an
inventory. That is to say, the current online businesses still               Using the drawings, the preferred embodiments of the
maintain inventories in warehouses that store the merchan                 present invention will now be explained. As shown in FIG. 1,
dise to be sold. As described above, the costs associated with            the Internet business transaction processor 10 of the present
Such business practices are high, especially in the computer         15
                                                                          invention has a distributed processing design allowing the
related products market where their relatively short life cycle           processing load to be distributed among multiple parallel
and the rapid adoption of new technologies and products                   servers. The Internet business transaction processor accord
make the traditional inventory store and catalog sales models             ing to the present invention is comprised of an Online Shop
particularly problematic. If the computer products are not                ping System 20, Order Processing System 30, Payment Pro
sold in a relatively short period of time, the unsold merchan             cessing System 40, Catalog Builder/Price Modeler 50, and
dise will become obsolete due to the fast pace in which                   Administration System 60. The transaction processor 10 of
technology is evolving.
   Furthermore, some of the prior art E-Commerce systems                  the present invention also includes a main database 70 com
are prone to unnecessary down-time due to dependence of                   prised of a Customer Database 710, Products Database 720,
out-sourced services resulting in loss of sales during the           25   Fraud Database 730, and Order Database 740.
down-time period. In particular, the primary use of credit                  According to the present invention, a customer accesses the
cards as the preferred method of payment over the Internet                Online Shopping System 20 via a public Web server 110 to
has made checking for credit card fraud a necessity. To that              obtain product information available for purchases, set up a
end, almost all E-Commerce businesses are connected to a                  customer account, check orderstatus, etc. The Order Process
financial service center for processing fraud checks. How            30   ing System 30 receives the product order requests and pro
ever, if the connection to the service center is down for any             cesses the orders to check for availability with multiple dis
reason, process of sales is halted until a fraud check can be             tributors, orders the products based on pricing information,
performed. Additionally, most E-Commerce businesses rely                  performs credit card validations, etc. The Payment Process
exclusively on the results of the commercially available fraud            ing System 40 processes the method of payment once the
check institutions. If the criteria set by the fraud check insti     35   orders have been properly processed. The Catalog Builder/
tution are too high, then sales that would otherwise have been            Price Modeler 50 builds information of the products offered
profitable are lost.                                                      by the distributors to be made available by the Online Shop
                                                                          ping System 20 to the customeras well as the prices at which
                         SUMMARY                                          these products will be offered based on a pricing model to be
                                                                     40   described in detail below. Customer service representatives
  The above-mentioned needs are met with a method, a com                  and managers have access to all of the information in the
puter program product, and a system for targeted product                  database via the Administration System 60 through a dedi
offerings.                                                                cated secure Web server 120 available only to authorized
   Targeted products are offered over a communications net                personnel. The Administration System 60 is used to produce
work. Product data for a plurality of products from a plurality      45   reports of sales, reconcile order discrepancies, manually
of distributors for the products is received. Customer data               adjust prices, approve credit, etc. Functionality of each of the
from a plurality of customers comprising personal informa                 sub-systems will now be explained in detail.
tion about customers is received. Using the data, at least one            Online Shopping System
user-specific product offering from the plurality of products is             The Online Shopping System 20 is the main interface
generated. Automated messages comprising the at least one            50   between the customer and the E-Commerce business and is
user-specific product offering to the one or more customers               primarily responsible for providing the overall online shop
are then sent.                                                            ping experience to the customer. The Online Shopping Sys
  Additional objects, advantages and novel features of the                tem 20 of the present invention provides an electronic catalog
invention will be set forth in the description which follows or           of available products stored in the Products Database 720
may be learned by those skilled in the art through reading           55   along with the price of the product. This information is gen
these materials or practicing the invention. The objects and              erated by the Catalog Builder/Price Modeler 50 to be descried
advantages of the invention may be achieved through the                   in detail below.
means recited in the attached claims.                                       The electronic catalog is a Web page, for example, that
                                                                          dynamically displays product information from the Products
       BRIEF DESCRIPTION OF THE DRAWINGS                             60   Database 720. Consequently, the electronic catalog is always
                                                                          up to date with the most recent product information and does
   The accompanying drawings illustrate the present inven                 not suffer from the same shortcomings as that of the prior art
tion and are a part of the specification. Together with the               cataloging systems. Furthermore, because each product is
following description, the drawings demonstrate and explain               displayed as a dynamic variable, a new catalog does not have
the principles of the present invention.                             65   to be generated every time the Product Database 70 is
   FIG. 1 is a block diagram showing the overall system of the            updated. Only the updated product information will be
present invention.                                                        changed in the catalog.
    Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 20 of 79 PageID #: 20


                                                     US 8,712,846 B2
                             5                                                                         6
  In conjunction with the electronic catalog, the Online               generates catalogs with different visual presentations (e.g.,
Shopping System 20 provides an electronic shopping cart that           color, fonts, graphics, advertising, etc.) and product offerings
keeps record of each item marked to be purchased by the                depending on the user accessing the Online Shopping System
customer and provides a finalized shopping list and the total          20 based on the user-specific information via criteria-specific
amount purchased at the end of a shopping session which may            templates.
include appropriate taxes and shipping/handling charges.                  For example, when a student accesses the Online Shopping
  The Online Shopping System 20 is also used to create                 System 20 of the present invention as a potential customer, the
customer accounts with Such information as customer name,              Online Shopping System 20 displays a catalog of mixed
billing address, telephone number, email address, etc. and this        products appropriate for students with academic pricing.
information is stored in the Customer Database 710. Such          10
information is used by the transaction processor 10 for bill           Alternatively, a business person who accesses the Online
ing, order notification, promotional/incentive distribution,           Shopping System 20 of the present invention may see a cata
etc. A customer may also access the Online Shopping System             log of products appropriate for his or her business with avail
20 to track the status of previous orders and returned mer             able corporate discounts for that product. This way, a single
chandise, send inquiries to Customer Service, etc. Further        15   system is maintained that looks and functions like many
more, customer accounts can be used to generate customized             different catalog shopping systems.
portfolios based on purchase patterns of individuals to pro               The pricing model used by the Catalog Builder/Price Mod
vide targeted advertising, purchase incentives such as elec            eler 50 of the present invention is an intelligent rule-based
tronic coupons and rebates, specialized promotions and com             algorithm such as an AI (i.e., Artificial Intelligence) program
petitive pricing of high demand products.                              generates a competitive price for a product based on price of
Catalog Builder/Price Modeler                                          the product offered from the distributors, any specials that are
   As described generally above, the Catalog Builder/Price             being promoted for the product, and cost/profit margins from
Modeler 50 builds the Products Database 720 with available             the sale of the product to the customer. Simply stated, the
products from the distributors as well as the sales price for          price of the product is a function of the profit margin. Default
each product. With regard to the catalog generation, the Cata     25   margins are set in the rule-based programming of the pricing
log Builder/Price Modeler 50 receives product information              model, but due to its adaptability the Catalog Builder/Price
from multiple distributors. The product information includes           Modeler 50 may automatically adjust the margins based on
but are not limited to product description, quantity available,        the rules of the pricing model and the pricing information
and price for the product.                                             obtained from the distributors. Further, the rules of the pricing
   Access to the product information from the distributors        30   model and setting of margins may be manually modified
may be accomplished by Telnet, FTP (File Transfer Protocol),           using the Administration System 60 to be explained in detail
industry standard EDI (Electronic Data Interchange), or any            below.
other appropriate communication protocol including special                The Catalog Builder/Price Modeler 50 of the present
ized client/server software provided used by the distributors.         invention uses a plurality of margins to determine the sales
   Downloading of the product information from the distribu       35   price of a product depending on which category the product is
tors is scheduled to run automatically by the Catalog Builder/         in. For instance, the margin for the products in the first cat
Price Modeler 50 so that no human interaction is necessary             egory may be set to 10%+cost since this is a category of
unless it is desired to do so. The product information is              products that the customer would most likely buy even though
preferably updated continually throughout the day as updated           the price may be a little bit high. On the other hand, the margin
product information becomes available from the distributors       40   for the products in the second category may be set to 2.5%+
or based on other preselected triggers. For example, all the           cost in order to provide a competitive price for high demand
distributor data may be updated during certain times of the            products. Further, the margin for the products in the third
day. Data for some selected distributors may be updated                category may be set to 0%+cost due to promotionals of dis
hourly while product data of others may be updated every               continued products, for example.
time the web page is viewed for that product or after the         45      The Catalog Builder/Price Modeler 50 may be used to
product is ordered. As the communications technology                   obtain initial sale prices of the products to be listed in the
becomes more advanced, it may be possible to maintain a                electronic catalog. Furthermore, the Catalog Builder/Price
continuous connection to the distributors’ network thereby             Modeler 50 may also adjust the pricing dynamically based on
obtaining real-time status of each product offered by the              other system data that may change throughout the day. For
distributor.                                                      50   example, the price may be adjusted based on the amount of
   For other suppliers of products that may not have such              web site traffic, sales for a particular vendor, category, or
communication capabilities or does not make economic sense             SKU, and even the time of day. Subsequently, the Catalog
to provide Such continuous update of product information, an           Builder/Price Modeler 50 may be used in conjunction with
alternative system may be provided for updating/accessing              the Order Processing System 30 to be described in detail
product information. For instance, Small distributors or indi     55   hereinafter to select a distributor to fill the order for a selected
vidual vendors may operate through a secure web site to                product using real-time data at the time of purchase. In this
update their product information, receive order information            way, prices of the products in the electronic catalog can be
from the transaction processor of the present invention, and           dynamically changed based on the current market for these
provide shipping/tracking information of their products from           products.
their companies.                                                  60   Order Processing System
   Once the product information from each of the distributors             The Order Processing System 30 of the present invention
is collected, the Catalog Builder/Price Modeler 50 sorts the           processes the orders passed from the Online Shopping Sys
product information to generate the electronic catalog. The            tem. 20. The Order Processing System 30 of the present inven
Catalog Builder/Price Modeler 50 of the present invention              tion is comprised of four basic sub-systems: Fraud Detection
generates multiple catalogs from the same system and allows       65   310, Credit Card Services 320, Distributor Selection330, and
the Online Shopping System 20 to dynamically display user              Customer Service 340. The overall functionality of the Order
specific interfaces. The Catalog Builder/Price Modeler 50              Processing System 30 is described hereinafter.
    Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 21 of 79 PageID #: 21


                                                       US 8,712,846 B2
                              7                                                                        8
   When an order for a selected product is received, the Order           parator 318. The interaction of these logic blocks will be
Processing System 30 first determines whether the order is a             explained with reference to the flow diagram as shown in FIG.
valid order by the Fraud Detection sub-system 310. If the                3.
order is valid, then the order is sent to the Distributor Selec             Once the order data is input into the Fraud Detection sub
tion sub-system 330 to determine firstly if the product ordered     5    system 310, the data integrity checker 312 initially performs
is available and secondly from which distributor the product             a data integrity check on the order information for complete
will be supplied. Once a distributor is chosen the order is              ness such as billing address information, shipping address
fulfilled with the distributor. After confirmation of product            information, and method of payment. For example, credit
shipment, the order is sent to the Payment Processing System             card information is checked to verify that the credit card is not
40 via the Credit Card Services sub-system 320 to charge the        10   yet expired for credit card purchases. If the data integrity
customer's credit card for the purchase. The Customer Ser                check fails on the order, the customer is notified of the incom
vice sub-system 340 monitors each of the ordering processes              plete portions of the order for correction. Once the order
                                                                         passes the data integrity check, the order then proceeds to the
and can intervene anywhere in the process if warranted.                  gross fraud comparator 314.
   Moreover, the Order Processing System 30 of the present          15      Gross fraud check involves searching the Fraud Database
invention is driven as a state machine 300. As such, a purchase          730 internal to the transaction processor 10 of the present
order during processing enters predetermined states as shown             invention for history of bad credit by the customer submitting
in FIG. 2. Interrupt switch 302 is operable to interrupt state           the order. The gross fraud check of the present invention acts
machine 300 to facilitate selective tracking of an order during          as an initial filter for rejecting obvious fraudulent orders such
processing to determine the status of any purchase order                 as orders from “black-listed customers in the Fraud Data
during processing. The intervention of the state machine 300             base 730 with previous histories of bad credit, orders from
also allows the ability to force an order into a particular state        counties other than the United States under economic crisis,
or manually set certain flags by hand. As such, the state                etc. If an order fails the gross fraud check, the order is passed
machine 300 of the present invention allows enhancements to              to Customer Service 340 and the customer is immediately
the state diagram for manageable changes to the Order Pro           25   notified of the reasons why the order cannot be processed. If,
cessing System30. Additions or deletions of new states, arcs,            on the other hand, the order passes the gross fraud check, the
and conditions change the paths an order takes through the               order is then checked for credit card authorization from a
order processing operation. As will be hereinafter more fully            financial institution, such as a commercially available fraud
explained, a purchase order during processing under control              check service and AVS (Address Verification Service).
of state machine 300 can only come to rest at a predetermined       30        Based on the information received from the financial insti
number of processing stations or states (e.g., H. M, N, O, X,            tution, a fraud level score, for example, is generated by the
etc.) as shown in FIG. 2.                                                credit authorization/fraud score generator 316. The fraud
   Each block represents a state in which a purchase order               level score is a grading system that indicates the level of risk
being processed by the Order Processing System 30 can                    the order will pose to the business by processing the order.
occupy. According to the present invention, a purchase order        35   The score is then compared with several predetermined
being processed by the Order Processing System 30 must                   thresholds by the rule-based fraud score comparator 318 and
move from one state to the other except in the states indicated          takes different actions based on the comparison to these mul
in bold, e.g., states (H), (M), (N), (O), (X), and (W). These are        tiple thresholds. If the score is below the minimal threshold,
the only states according to the present invention in which a            the order is sent for further processing. If the score is above
purchase order can be at rest at a final destination. All other     40   the maximum threshold, the order is sent into sorting bin 319.
states are transient and the order will eventually move to the           The intermediate thresholds allow the order to pass through
next state, or eventually flagged with an error condition which          various intermediate steps while triggering flags for each
triggers an alarm to customer service indicating an abnormal             failed threshold comparison. This allows the failed order to be
ity in the order processing. For example, an order that has              characterized by several types of failures given a total overall
been placed for a product in Stock but never shows up as being      45   score. The sorting bin 319 of the present invention acts as a
shipped (i.e., stuck in the “in-stock' state) times out after a          buffer to minimize discarded orders. According to the present
predetermined time period and is flagged as an error. With the           invention, a dynamic Sorting procedure is performed on the
Order Processing System 30 of the present invention func                 rejected orders stored in the sorting bin 319.
tioning as a state machine as described above, a purchase                   The failed orders in the sorting bin 319 are analyzed for
order can only be in predetermined States at any given time         50   reasons why the fraud level score was so high. Failed orders
thereby facilitating ease of tracking of the status of an order.         are analyzed for previous purchases by the customer, whether
   A detailed description of each of the sub-systems is pro              the customer is an account holder, etc. and Sorted between
vided hereinafter.                                                       high risk and low risk orders. For instance, orders from repeat
Multi-Level Fraud Detection                                              customers who otherwise have a good history of previous
   The Fraud Detection sub-system 310 of the present inven          55   purchases, for example, are low risk orders even though the
tion is a multi-level fraud checking system used to determine            fraud score is high and orders from customers who have no
if an order is a valid order. As shown in FIG.1, when an order           previous purchase history pose a high risk on defaulting on
is passed from the Online Shopping System 20, the Order                  payments. Subsequently, the sorted orders are either sent to
Processing System 30 receives the order information such as              Customer Service 340 to be altered and resubmitted for vali
credit card information, billing address, shipping address,         60   dation or stored in a list of bad names in the Fraud Database
quantity of selected products, sales prices of the products, etc.        730 to be used in the gross fraud check of subsequent orders.
This order information is initially passed through the Fraud               Alternatively, if there are generally a high number of failed
Detection sub-system 310.                                                orders in the sorting bin preventing sales of products, the
   As shown in FIG.4, the logic blocks of the Fraud Detection            fraud scores are analyzed and either the rules for generating
sub-system 310 includes a data integrity checker 312, a rule        65   the fraud score is altered or the thresholds are dynamically
based gross fraud comparator 314, a credit authorization/                modified to reduce the number of orders being rejected. Fur
fraud score generator 316, and rule-based fraud score com                thermore, the comparator parameters in the data integrity
    Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 22 of 79 PageID #: 22


                                                       US 8,712,846 B2
                              9                                                                      10
checker 312 and gross fraud comparator may also be modified              the Credit Card Services sub-system 320 processes the RMA
based on the results of the rejected orders to optimize order            (i.e., Returned Merchandise Authorization) and sends the
validations. By incorporating multi-level fraud checking sys             request to the Payment Processing System 40 to refund the
tem in the manner of the present invention, orders that would            amount to the customer.
otherwise be lost can be recovered thereby increasing busi                  Customer Service sub-system 340 provides a feedback
ness transactions.                                                       interface between the E-Commerce business using the trans
Distributor Selection                                                    action processor 10 of the present invention with the custom
   Once an order has been checked for fraud and passes as a              ers. Customer Service sub-system 340 allows the customer
valid order, the products in the order are checked by the                service representatives to access any part of the order pro
Distributor Selection sub-system 330 to determine which             10   cessing being performed by the Order Processing System.
distributor will be used to fill the order. The selection of a           Customer Service 340 provides the interface into the Order
distributor may be determined by several different methods.              Processing System 30 by handling failed orders, sorted orders
   Preferably, as shown in FIG. 5, when an order is received             from failed orders, customer inquires to order/RMA status,
by the Distributor Selection sub-system 330, the product                 and other customer service issues.
information such as the product SKU (i.e., Stock-Keeping            15     In particular, Customer Service sub-system 340 provides
Unit) number and quantity is determined from the order and               automated feedback to the customer. For instance, once an
sent to the data input 331. This information is then sent to each        order has been properly processed, the Customer Service
of the distributors and the distributors are polled for availabil        Sub-system 340 will send an automated message to the cus
ity, quantity available by the distributor, and the current price        tomer with the order information Such as customer number,
for the product, for example. The information received from              shipment number, tracking number, etc. In cases where orders
each of the distributors are then used by the distribution               have failed during the processing period, Customer Service
selection logic 332 to determine which distributor will fill the         Sub-system 340 automatically generates notices to the cus
order. When more than one distributor can fill the order, the            tomer and/or customer service relaying that the order has
product information from each of the available distributors is           failed and provides further instructions on how to correct the
processed by the distribution logic 332 based on the rule           25   problem. Additionally, Customer Service sub-system 340
based algorithm to determine which distributor will be able to           may be programmed to send customers in the Customer Data
best fill the order.                                                     base 710 periodic newsletters, promotional offers, exclusive
   For example, the rules for selecting a distributor may be set         sales, coupons and incentive, etc. Moreover, this periodic
to select the distributor providing the product with the maxi            feedback to the customer can be highly personalized based on
mum profit margin or within a range of margins. Alterna             30   the information stored in the Customer Database 710 such as
tively, the rules may also take into consideration the type of           the customers buying patterns.
shipping available from the distributor. For instance, if one            Payment Processing System
distributor provides the product with the maximum profit                    The Payment Processing System 40 receives order/RMA
margin but only has ground shipping available that may take              information from the Order Processing System 30 in conjunc
weeks for delivery but another distributor provides next-day        35   tion with the payment method information. For credit card
delivery with a lesser profit margin and the customer indi               orders, the Payment Processing System 40 contacts the finan
cated speedy delivery, then the second distributor is selected           cial institution issuing the credit card and charge the account
since the first distributor, although providing the maximum              holder for purchases or credit the account for processed
profit margin, cannot fulfill the speedy delivery indicated by           RMAS. For non-credit card orders, the Payment Processing
the customer. In other situations, the Distributor Selection        40   System 40 may issue bills, receive CODs (i.e., cash-on-de
sub-system 330 may be forced to select a particular distribu             livery) and checks, issue refunds, process wire-transfers, etc.
tor for a certain product regardless of other factors because of         Moreover, the present invention may also take advantage of
special relations with that particular distributor.                      online leases and loans, a relatively new service in the area of
   Alternatively, if the connection between some or all of the           C-COCC.
distributors cannot be established during an ordering pro           45      With respect to the online loans, once a customer is finished
cesses, the product information stored in the Product Data               shopping with the Online Shopping System 20 of the present
base 720 may be used instead of delaying the processing of               invention, the customer applies electronically to a financial
the orders. As explained above, the products information is              institution for a loan. When the loan has been approved, the
updated preferably three times during a business day. There              financial institution sends a loan number and the loan balance
fore, although the data in the Product Database 720 is not as       50   limit to the Order Processing System 30. The Payment Pro
accurate as real-time data, the information is generally recent          cessor 40 then proceeds to use the loan number as a credit card
enough to fill the order.                                                number and finishes the transaction be drawing on the
  Once a distributor selection is made, the Distribution                 approved loan from the financial institution.
Selection sub-system 330 forwards the order electronically to               With regard to the online lease, once a customer is finished
the selected distributor to fill the order. The Distributor Selec   55   shopping, the customer applies for a lease from a financial
tion sub-system 330 then receives verification from the dis              institution. When the application is approved, the financial
tributor Such as customer number, warehouse information,                 institution sends a lease number to the Order Processing
shipment date, invoice amount, shipping cost, tracking num               System 30. The Payment Processor 40 then proceeds to use
ber, etc. and stores the order information in the Order Data             the lease number as a credit card number and finishes the
base 740 to make it immediately available to the customer           60   transaction drawing on the approved balance from the leasing
service and the customers online account.                                institution. The purchase is then shipped directly to the cus
Credit Card Services                                                     tomer, but as with all leases, the leasing institution owns the
   Credit Card Services sub-system 320 receives the orders               products.
forwarded to the distributor by the Distributor Selection sub               The transaction processor 10 of the present invention will
system 330 and forwards the total cost of the order to the          65   be described with specific embodiments to more clearly
Payment Processing System 40 to be charged to the custom                 describe the functionality of the present invention. However,
er's credit card. Alternatively, if a product has been returned,         equivalent components and obvious modifications within the
    Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 23 of 79 PageID #: 23


                                                         US 8,712,846 B2
                                11                                                                        12
ability of one with ordinary skill in the art may be used                   sub-system 330 for further processing. The rest of the failed
without departing from the scope of the present invention.                  orders are placed in the Fraud Database 730.
   The transaction processor 10 of the present invention is                    The Distributor Selection sub-system 330 sends the prod
built on industry standard equipment including Sun UltraS                   uct information (i.e., SKU and quantity) to each of the dis
parc servers, Solaris operating system, Apache Web servers,                 tributors such as independent pick, pack, and ship distributors
and Oracle databases. Preferably, each of the systems and                   and receives information on the products Such as availability
Sub-systems are installed on a dedicated server running in                  and cost. The Distributor Selection sub-system 330 forwards
parallel in a distributed processing architecture.                          this information to the Catalog Builder/Price Modeler 50 and
   A customer accesses the Online Shopping System 20 via                    profit margins are calculated. The Distributor Selection sub
the company’s Web page through a public Web server 110.                10   system 330 then selects the distributor with, for example, the
such as the customer's ISP (i.e., Internet Service Provider).               highest margin or other selected criteria for particular prod
Once on the company's Web page, the customer is issued a                    ucts and forwards the order electronically. Once the distribu
unique identification number using various techniques such                  tor fills the order, the Customer Service sub-system 340
as using the customer's IP (i.e., Internet Protocol) address, IP            receives or retrieves the order information such as the cus
host name, personal information, etc. So that others accessing         15   tomer number, warehouse number, shipment date, shipment
the Online Shopping System 20 do not share each others                      tracking information, invoice amounts, etc.
shopping information. The customer then browses/searches                      Customer Service sub-system 340 emails the customer
the Web site (i.e., electronic catalog) for a particular product.           within minutes after a valid order is received with a confir
The customer selects the product or products and the Online                 mation number. The Customer Service sub-system 340
Shopping System 20 places the selected products in an elec                  emails the customer again when the order is shipped by the
tronic shopping cart.                                                       distributor or notifies the customer that the product is not
  At the time of checkout, the customer is asked to create a                available and has been placed on back order.
customer account asking for personal information Such as                       The preceding description has been presented only to illus
name, billing address, telephone number, email address, as                  trate and describe the invention. It is not intended to be
well as some profile information (all of which may be                  25   exhaustive or to limit the invention to any precise form dis
optional) to generate a customer account. If the customer                   closed. Many modifications and variations are possible in
already has an account, then the account ID is used to identify             light of the above teaching.
the customer and the customer is prompted for their pass                       The preferred embodiment was chosen and described in
word.                                                                       order to best explain the principles of the invention and its
  Once a customer account has been established, the order is           30   practical application. The preceding description is intended to
filled out for the products to be purchased including quantity,             enable others skilled in the art to best utilize the invention in
method of payment (the credit card number may be estab                      various embodiments and with various modifications as are
lished in the customer account so that it does not have to be               Suited to the particular use contemplated. It is intended that
inputted every time), shipping address, and method of ship                  the scope of the invention be defined by the following claims.
ment. When the order is completed, the order is passed onto            35     What is claimed is:
the Order Processing system 30.                                                1. A computer-implemented method for targeted product
   The Fraud Detection sub-system 310 performs a data                       offering, the method comprising:
integrity check such as whether each of the required fields of                 receiving product data for a plurality of products from a
the order form are filled out, checksum test of the credit card                   plurality of distributors for the products via a communi
number, etc. If the order fails the integrity check, the customer      40        cations network;
is prompted with an error message requiring to resubmit the                   receiving customer data from a plurality of customers, the
order with the corrections. If the order passes the integrity                   customer data comprising location information associ
check, then the order undergoes the gross fraud check.                           ated with customers, the location information derived
   The gross fraud check determines whether the customer                         from an IP address associated with one or more of the
has a history of defaulting on payments, whether the credit            45        customers:
card number is a valid number, or is ordering from a “black                   generating, at least in part from the customer data, user
listed location such as Romania or Russia. If the order fails                    specific product offerings from the plurality of products;
the gross fraud check, the order is sent into a sorting bin. If the              and
order passes the gross fraud check, the order is sent to a                    sending, by a computer, automated messages comprising
commercially available fraud checking service Such as                  50       the user-specific product offerings to the one or more of
CyberSource(R). CyberSource(R) processes the order informa                       the customers.
tion and returns a fraud score. The fraud score is then com                    2. The method of claim 1, wherein the user-specific product
pared to a plurality of predetermined threshold 340 and used                offerings include at least one of a coupon, an electronic
in conjunction with other fraud rule based checks. If the order             coupon, a promotional offer, an exclusive sale, an incentive, a
fails, it is placed into the sorting bin. If the order passes, it is   55   rebate, and competitive pricing.
sent to the Distributor Selection sub-system 330 for further                   3. The method of claim 1, wherein the product data com
processing.                                                                 prises at least one of product description, quantity available,
  As for the orders in the sort bin, the failed orders are sorted           and price for each of the products for each of the distributors.
between high risk and low risk orders such as whether the                     4. The method of claim 1, wherein the customer data com
order was from an account holder who has good credit history           60   prises at least one of IP (Internet Protocol) address, IP host
from past purchases, whether the fraud score was too high                   name, customer name, billing address, email address, and
because the billing address did not match the address of the                purchase patterns.
credit card, etc. The plausible orders are then forwarded to the               5. The method of claim 1, further comprising dynamically
Customer Service sub-system 340 from which the Customer                     adjusting pricing of the user-specific product offerings based
service representatives either contact the customer to clarify         65   on at least in part information stored in the database.
the discrepancies or override the fraud checks and place them                  6. The method of claim 1, further comprising dynamically
into the processing bin to be sent to the Distributor Selection             adjusting pricing of the user-specific product offerings based
    Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 24 of 79 PageID #: 24


                                                       US 8,712,846 B2
                                13                                                                      14
on a plurality of factors including at least one of an amount of            15. The computer-readable medium of claim9, wherein the
web-site traffic, sales for a particular category, and sales for a        customer data further comprises location information derived
particular product.                                                       from a billing address associated with one of the customers.
  7. The method of claim 1, wherein the customer data fur                   16. A targeted advertising system, the system comprising:
ther comprises location information derived from a billing                  a database to receive product data for a plurality of prod
address associated with one of the customers.                                  ucts from a plurality of distributors for the products via
   8. The method of claim 1, wherein generating, at least in                   a communications network, the database also receiving
part from the customer data, user-specific product offerings                   customer data from a plurality of customers, the cus
                                                                               tomer data comprising location information associated
comprises generating, at least in part from the location infor       10        with customers, the location information derived from
mation of the customer data, user-specific product offerings                   an IP address associated with one or more of the cus
from the plurality of products.                                                tomers;
   9. A non-transitory computer-readable medium storing a                   a communication interface to generate, at least in part from
computer program product for, when executed by a processor,                    the customer data, user-specific product offerings from
performing a method for targeted advertising, the method                       the plurality of products; and
                                                                     15     a computer service Sub-System to send automated mes
comprising:                                                                    Sages comprising the user-specific product offerings to
   receiving product data for a plurality of products from a                   the one or more of the customers.
      plurality of distributors for the products via a communi               17. The system of claim 16, wherein the user-specific prod
     cations network;                                                     uct offerings include at least one of a coupon, an electronic
  receiving customer data from a plurality of customers, the              coupon, a promotional offer, an exclusive sale, an incentive, a
    customer data comprising location information about                   rebate, and competitive pricing.
     customers, the location information derived from an IP                  18. The system of claim 16, wherein the product data
     address associated with one or more of the customers;                comprises at least one of product description, quantity avail
  generating, at least in part from the customer data, user               able, and price for each of the products for each of the dis
     specific product offerings from the plurality of products;      25   tributors.
     and                                                                     19. The system of claim 16, wherein the customer data
   sending automated messages comprising the user-specific                comprises at least one of: IP (Internet Protocol) address, IP
      product offerings to the one or more of the customers.              host name, customer name, billing address, email address,
   10. The computer-readable medium of claim 9, wherein the               and purchase patterns.
user-specific product offerings include at least one of a cou        30      20. The system of claim 16, wherein the customer data
pon, an electronic coupon, a promotional offer, an exclusive              further comprises location information derived from a billing
                                                                          address associated with one of the customers.
sale, an incentive, a rebate, and competitive pricing.                      21. A method for targeted product offering, the method
   11. The computer-readable medium of claim 9, wherein the               comprising:
product data comprises at least one of product description,                 receiving, by a computer, product data for a plurality of
quantity available, and price for each of the products for each      35
of the distributors.                                                           products from a plurality of distributors for the products
   12. The computer-readable medium of claim 9, wherein the                    via a communications network, the product data com
customer data comprises at least one of IP (Internet Protocol)                 prising data corresponding to identical products for sale
address, IP host name, customer name, billing address, email                   by more than one of the distributors;
address, and purchase patterns.                                      40     receiving customer data from a plurality of customers, the
   13. The computer-readable medium of claim 9, further                        customer data comprising location information about
comprising dynamically adjusting pricing of the user-specific                  the customers, the location information derived from an
product offerings based on at least in part information stored                 IP address associated with one or more of the customers:
in the database.                                                            generating, by the computer, at least in part from the cus
   14. The computer-readable medium of claim 9, further              45       tomer data, user-specific product offerings from the plu
comprising dynamically adjusting pricing of the user-specific                  rality of products; and
product offerings based on a plurality of factors including at              outputting, by the computer, the user-specific product
least one of an amount of web-site traffic, sales for a particu                offerings for display to the one or more customers.
lar category, and sales for a particular product.                                                k   k   k   k   k
Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 25 of 79 PageID #: 25




                   Exhibit 2
   Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 26 of 79 PageID #: 26

                                                                                               USOO8396743B2


(12) United States Patent                                                 (10) Patent No.:                       US 8,396,743 B2
       Alvin                                                              (45) Date of Patent:                           Mar. 12, 2013
(54)   SENDING TARGETED PRODUCT                                                        705/34; 709/221, 223, 224; 235/380; 715/853,
       OFFERINGS BASED ON PERSONAL                                                                                                     71.5/855
       INFORMATION                                                                See application file for complete search history.
(76) Inventor: Robert S. Alvin, Boulder Creek, CA                      (56)                      References Cited
               (US)                                                                       U.S. PATENT DOCUMENTS
(*) Notice: Subject to any disclaimer, the term of this                       5,742,931 A         4/1998 Spiegelhoffet al.
               patent is extended or adjusted under 35                        6,141,653 A        10/2000 Conklin et al.
               U.S.C. 154(b) by 0 days.                                       6,460,020 B1       10/2002 Pool et al.
                                                                              6,754,636 B1        6/2004 Walker et al.
                                                                              7,580,856 B1*       8/2009 Pliha .......................... TO5,1426
(21) Appl. No.: 13/401,827
                                                                                            OTHER PUBLICATIONS
(22) Filed:        Feb. 21, 2012
                                                                       PurchaseSoft Procurement Intelligence, “Cashing in on e-com
(65)                   Prior Publication Data                          merce': Year 2000, PurchaseSoft, Inc., Inc.
       US 2012/O150593 A1           Jun. 14, 2012                      * cited by examiner
            Related U.S. Application Data                              Primary Examiner — John H Holly
(60) Division of application No. 12/589,645, filed on Oct.
     26, 2009, now Pat. No. 8,374,956, which is a                      (57)                        ABSTRACT
     continuation of application No. 1 1/603.282, filed on             Targeted products are offered over a communications net
     Nov. 20, 2006, now abandoned, which is a                          work. Product data for a plurality of products from a plurality
     continuation of application No. 09/343,550, filed on              of distributors for the products is received. Customer data
       Jun. 30, 1999, now Pat. No. 7,139,731.                          from a plurality of customers comprising personal informa
                                                                       tion about customers is received. Using the data, at least one
(51)   Int. C.                                                         user-specific product offering from the plurality of products is
       G06O40/00            (2012.01)                                  generated. Automated messages comprising the at least one
(52) U.S. C. ....... 705/14.1705/26.1: 705/38; 705/7.25:               user-specific product offering to the one or more customers
                                              705/11: 705/27.1         are then sent.
(58)   Field of Classification Search ................... 705/1.1,
                    705/14.1, 26.1, 38, 7.25, 50, 80, 59, 27.1,                           20 Claims, 5 Drawing Sheets




                                                                                                             Custerner Service




                                                                                          Catalog Builded
                                                                                          Priding Modeler



                                                               raids                           Administration.
                                                                       Order de                    Reports
                                                            N-N-4
 Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 27 of 79 PageID #: 27


U.S. Patent           Mar. 12, 2013          Sheet 1 of 5                   US 8,396,743 B2




                                                         aseq


           was sers re-save as a -- a-- - - - -e os--- - - - - - - - - - - - - - - - -
 Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 28 of 79 PageID #: 28


U.S. Patent        Mar. 12, 2013   Sheet 2 of 5         US 8,396,743 B2




       interrupt

                       C                          C
 Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 29 of 79 PageID #: 29


U.S. Patent         Mar. 12, 2013        Sheet 3 of 5   US 8,396,743 B2




                    ORDERENFORAN
                      CREDCARD INFO,
                      BitNGADDRESS,
                      SHPPENGADDRESS,
                      PRODUCTENFO,
                      PRICE, etc.



                   OATAINTEGRITY CHECK
           o   COMPLETENESS,
           s   VALID CREDCARDEXPIRATIONATE,
           o   CREDITCARDCHECKSUM, ETC.
 Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 30 of 79 PageID #: 30


U.S. Patent       Mar. 12, 2013                     Sheet 4 of 5           US 8,396,743 B2




   GMS.


          |--|
                          FCEITnSa,e SGI?C,èl5a)e

                         VAfol
                                                            a)szaŒ=Sum?Q
 Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 31 of 79 PageID #: 31


U.S. Patent       Mar. 12, 2013    Sheet 5 of 5                        US 8,396,743 B2




                                                     ONdoe.ynêpoAlOd



                                                                                           -61-I
                                                                                           G




                                                                           Œ O YEISMW?E.
    Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 32 of 79 PageID #: 32


                                                       US 8,396,743 B2
                               1.                                                                        2
          SENDING TARGETED PRODUCT                                       extensive personnel Support and manual intervention on
         OFFERINGS BASED ON PERSONAL                                     behalf of the retailer to take and process orders.
                INFORMATION                                                The more recent advent of the combination of infomercials
                                                                         and other advertising Supporting telephone sales also pro
                RELATED APPLICATIONS                                     vides only a partial solution. The ability to order by phone
                                                                         provides the same inconvenience that the catalog does. How
  This application is divisional of U.S. application Ser. No.            ever, infomercial and other advertising is extremely expen
12/589,645, filed Oct. 26, 2009 now U.S. Pat. No. 8,374,956,             sive. They are also limited in their geographic scope. Typical
which is a continuation of U.S. application Ser. No. 1 1/603,            media outlets serve only a relatively small geographic area.
282, filed Nov. 20, 2006, now abandoned, which is a continu
                                                                    10   To expand the geographic scope of advertising, additional
ation of U.S. application Ser. No. 09/343,550, filed Jun. 30,            media outlets in different locations must be used. This greatly
1999, now issued as U.S. Pat. No. 7,139,731.                             increases expenses. Advertising is also limited in duration.
                                                                         Expense increases drastically upon extending the term of the
                    TECHNICAL FIELD
                                                                         advertising.
                                                                    15     The advertisements and infomercials that describe the
                                                                         products are also limited in the scope of products they can
  The present invention relates to business transactions con             cover. The expense limits the size of print advertising and the
ducted over the Internet and in particular to a transaction              duration of radio and television advertising. These limitations
processor to conducting the same.                                        restrict the number of products that can be covered. They also
                       BACKGROUND
                                                                         restrict the amount of information that can be provided for the
                                                                         products.
                                                                            Recently, the Internet has emerged as a powerful new glo
   Traditionally, commodities such as computer related prod              bal communications and commerce medium that represents a
ucts, for example, have been sold primarily through retail               radical new way for people to share information and conduct
stores and catalogs and, more recently, through telephone           25   business electronically. Though the Internet has been well
sales Supported by infomercials and other print and media                known for several years, it has been mainly used for research
advertising. However these traditional models for selling                and as an educational medium. Hence people were initially
computer related products suffer significant disadvantages.              slow to adopt it as a common means of conducting retail
   Store-based retailers have limited shelf space due to costly          commerce. However, with technology advancing Such that
inventory and real estate investment considerations. This lim       30   personal computers are now an affordable commodity for the
its the number of products store-based retailers can offer to            average household, more and more personal computers are
their customers. Also, the personnel required to operate stores          being acquired for home usage. In conjunction with increased
are expensive and can be difficult to hire and train. The physi          computer awareness and usage, affordability and ease of
cal store's need for personnel also limits the flexibility and           accessibility to the Internet from an average household has
efficiency of the sales process. The number of customers that       35   given birth to a new type of commercial medium referred to as
can be served and the quality of service is dependent on the             Electronic Commerce (i.e., E-Commerce).
number of personnel dedicated to the sales process.                         The increasing functionality, accessibility and overall
   Store-based retailers also face the financial risk of carrying        usage of the Internet have made it an attractive commercial
inventory that may quickly become obsolete. Physical pos                 medium that can offer Solutions to many of the shortcomings
session of inventory also limits the speed at which these           40   of the traditional retail models. For instance, the Internet has
retailers can change their merchandise mix and offer new                 radically changed the relationship between customers.
products. This is because a store must physically obtain, set            Online retailers can, from a single remote computer, interact
up and display the products. Physical stores also can only               directly and simultaneously with customers across the globe.
serve customers in a limited geographic area because the                   The Internet also eliminates the traditional retail models
customers must travel to the store to shop. To extend this          45   limited availability and barriers to expansion. On the Internet,
limited reach, new stores must be opened in different geo                a store is accessible throughout the world around the clock.
graphic locations. However, the time required and the signifi            The limitations associated with printed catalogs are elimi
cant investments in inventory, real estate and personnel                 nated as well. There is no incremental cost associated with
required at each new location, make it difficult to expand               making Internet content available to people who will not use
quickly into new geographic regions.                                50   it. Internet also provides easy adaptability to changing market
   Catalog-based (e.g., mail-order) retailing provides only a            conditions and allowing an interactive, customizable retail
partial Solution to the disadvantages of store-based retailing.          experience.
Catalogs do provide customers with the convenience of shop                   Online retailers can respond more rapidly to customer
ping from home or the office at flexible times. However,                 demand by frequently modifying their product offerings,
catalog merchandising is costly and wasteful because paper,         55   shopping interfaces and pricing, simply by modifying their
printing, and postage are increasingly expensive and a large             Web site. Additionally, the Internet improves on the limited
percentage of people to whom catalogs are sent will not use              amount of information that can be conveyed in the catalog and
them. Also, the number of products catalogs can feature and              advertising/telephone sales models of retail sales. Web sites
the product information they can provide are limited due to              are inexpensive relative to the number of potential customers
catalog mailing, printing and other related expenses.               60   they reach, allowing much more information can be provided
   Catalogs are also very inflexible and provide only limited            on a Web site than in any advertisement.
accessibility. In order to change products or prices, the cata               However, even with the advantages that are associated with
log must be reprinted and redistributed which is both costly             the usage of the Internet as a commercial medium, there are
and time consuming. Furthermore, catalogs accessibility is               still drawbacks in the currently existing E-Commerce retail
limited in that they are available only to those people to whom     65   businesses. In particular, most E-Commerce retail businesses
they are sent. Also, the catalog shopping experience is, in              mainly use the Internet and Web pages as an advertising
general, neither interactive nor personalized, yet requires              medium to replace the previous catalog/infomercial type
    Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 33 of 79 PageID #: 33


                                                       US 8,396,743 B2
                                 3                                                                      4
advertisements. Although some of the businesses have begun                   FIG. 2 is a state diagram of the order processing of the
accepting product orders online via email or Web pages, the               present invention.
current E-Commerce businesses for the most part have                         FIG. 3 is a flow diagram showing the fraud processing
adopted a hybrid business model in which the traditional                  according to the present invention.
business models are coupled with E-Commerce business                 5       FIG. 4 is a logic block diagram for performing the multi
practices.                                                                level fraud processing according to the present invention.
   For instance, the usage of the Internet has replaced a few of             FIG. 5 is a flow diagram showing the distributor selection
the traditional business practices such as advertising and                processing according to the present invention.
order processing, but most of the so-called E-Commerce               10
retail businesses of the prior art still operate by maintaining an                           DETAILED DESCRIPTION
inventory. That is to say, the current online businesses still
maintain inventories in warehouses that store the merchan                    Using the drawings, the preferred embodiments of the
dise to be sold. As described above, the costs associated with            present invention will now be explained. As shown in FIG. 1,
Such business practices are high, especially in the computer         15
                                                                          the Internet business transaction processor 10 of the present
related products market where their relatively short life cycle           invention has a distributed processing design allowing the
and the rapid adoption of new technologies and products                   processing load to be distributed among multiple parallel
make the traditional inventory store and catalog sales models             servers. The Internet business transaction processor accord
particularly problematic. If the computer products are not                ing to the present invention is comprised of an Online Shop
sold in a relatively short period of time, the unsold merchan             ping System 20, Order Processing System 30, Payment Pro
dise will become obsolete due to the fast pace in which                   cessing System 40, Catalog Builder/Price Modeler 50, and
technology is evolving.                                                   Administration System 60. The transaction processor 10 of
   Furthermore, some of the prior art E-Commerce systems                  the present invention also includes a main database 70 com
are prone to unnecessary down-time due to dependence of                   prised of a Customer Database 710, Products Database 720,
out-sourced services resulting in loss of sales during the           25   Fraud Database 730, and Order Database 740.
down-time period. In particular, the primary use of credit                  According to the present invention, a customer accesses the
cards as the preferred method of payment over the Internet                Online Shopping System 20 via a public Web server 110 to
has made checking for credit card fraud a necessity. To that              obtain product information available for purchases, set up a
end, almost all E-Commerce businesses are connected to a                  customer account, check orderstatus, etc. The Order Process
financial service center for processing fraud checks. How            30   ing System 30 receives the product order requests and pro
ever, if the connection to the service center is down for any             cesses the orders to check for availability with multiple dis
reason, process of sales is halted until a fraud check can be             tributors, orders the products based on pricing information,
performed. Additionally, most E-Commerce businesses rely                  performs credit card validations, etc. The Payment Process
exclusively on the results of the commercially available fraud            ing System 40 processes the method of payment once the
check institutions. If the criteria set by the fraud check insti     35   orders have been properly processed. The Catalog Builder/
tution are too high, then sales that would otherwise have been            Price Modeler 50 builds information of the products offered
profitable are lost.                                                      by the distributors to be made available by the Online Shop
                                                                          ping System 20 to the customeras well as the prices at which
                         SUMMARY                                          these products will be offered based on a pricing model to be
                                                                     40   described in detail below. Customer service representatives
  The above-mentioned needs are met with a method, a com                  and managers have access to all of the information in the
puter program product, and a system for targeted product                  database via the Administration System 60 through a dedi
offerings.                                                                cated secure Web server 120 available only to authorized
   Targeted products are offered over a communications net                personnel. The Administration System 60 is used to produce
work. Product data for a plurality of products from a plurality      45   reports of sales, reconcile order discrepancies, manually
of distributors for the products is received. Customer data               adjust prices, approve credit, etc. Functionality of each of the
from a plurality of customers comprising personal informa                 sub-systems will now be explained in detail.
tion about customers is received. Using the data, at least one            Online Shopping System
user-specific product offering from the plurality of products is             The Online Shopping System 20 is the main interface
generated. Automated messages comprising the at least one            50   between the customer and the E-Commerce business and is
user-specific product offering to the one or more customers               primarily responsible for providing the overall online shop
are then sent.                                                            ping experience to the customer. The Online Shopping Sys
  Additional objects, advantages and novel features of the                tem 20 of the present invention provides an electronic catalog
invention will be set forth in the description which follows or           of available products stored in the Products Database 720
may be learned by those skilled in the art through reading           55   along with the price of the product. This information is gen
these materials or practicing the invention. The objects and              erated by the Catalog Builder/Price Modeler 50 to be descried
advantages of the invention may be achieved through the                   in detail below.
means recited in the attached claims.                                       The electronic catalog is a Web page, for example, that
                                                                          dynamically displays product information from the Products
       BRIEF DESCRIPTION OF THE DRAWINGS                             60   Database 720. Consequently, the electronic catalog is always
                                                                          up to date with the most recent product information and does
   The accompanying drawings illustrate the present inven                 not suffer from the same shortcomings as that of the prior art
tion and are a part of the specification. Together with the               cataloging systems. Furthermore, because each product is
following description, the drawings demonstrate and explain               displayed as a dynamic variable, a new catalog does not have
the principles of the present invention.                             65   to be generated every time the Product Database 70 is
   FIG. 1 is a block diagram showing the overall system of the            updated. Only the updated product information will be
present invention.                                                        changed in the catalog.
    Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 34 of 79 PageID #: 34


                                                     US 8,396,743 B2
                             5                                                                         6
  In conjunction with the electronic catalog, the Online               generates catalogs with different visual presentations (e.g.,
Shopping System 20 provides an electronic shopping cart that           color, fonts, graphics, advertising, etc.) and product offerings
keeps record of each item marked to be purchased by the                depending on the user accessing the Online Shopping System
customer and provides a finalized shopping list and the total          20 based on the user-specific information via criteria-specific
amount purchased at the end of a shopping session which may            templates.
include appropriate taxes and shipping/handling charges.                  For example, when a student accesses the Online Shopping
  The Online Shopping System 20 is also used to create                 System 20 of the present invention as a potential customer, the
customer accounts with Such information as customer name,              Online Shopping System 20 displays a catalog of mixed
billing address, telephone number, email address, etc. and this        products appropriate for students with academic pricing.
information is stored in the Customer Database 710. Such          10
information is used by the transaction processor 10 for bill           Alternatively, a business person who accesses the Online
ing, order notification, promotional/incentive distribution,           Shopping System 20 of the present invention may see a cata
etc. A customer may also access the Online Shopping System             log of products appropriate for his or her business with avail
20 to track the status of previous orders and returned mer             able corporate discounts for that product. This way, a single
chandise, send inquiries to Customer Service, etc. Further        15   system is maintained that looks and functions like many
more, customer accounts can be used to generate customized             different catalog shopping systems.
portfolios based on purchase patterns of individuals to pro               The pricing model used by the Catalog Builder/Price Mod
vide targeted advertising, purchase incentives such as elec            eler 50 of the present invention is an intelligent rule-based
tronic coupons and rebates, specialized promotions and com             algorithm such as an AI (i.e., Artificial Intelligence) program
petitive pricing of high demand products.                              generates a competitive price for a product based on price of
Catalog Builder/Price Modeler                                          the product offered from the distributors, any specials that are
   As described generally above, the Catalog Builder/Price             being promoted for the product, and cost/profit margins from
Modeler 50 builds the Products Database 720 with available             the sale of the product to the customer. Simply stated, the
products from the distributors as well as the sales price for          price of the product is a function of the profit margin. Default
each product. With regard to the catalog generation, the Cata     25   margins are set in the rule-based programming of the pricing
log Builder/Price Modeler 50 receives product information              model, but due to its adaptability the Catalog Builder/Price
from multiple distributors. The product information includes           Modeler 50 may automatically adjust the margins based on
but are not limited to product description, quantity available,        the rules of the pricing model and the pricing information
and price for the product.                                             obtained from the distributors. Further, the rules of the pricing
   Access to the product information from the distributors        30   model and setting of margins may be manually modified
may be accomplished by Telnet, FTP (File Transfer Protocol),           using the Administration System 60 to be explained in detail
industry standard EDI (Electronic Data Interchange), or any            below.
other appropriate communication protocol including special                The Catalog Builder/Price Modeler 50 of the present
ized client/server software provided used by the distributors.         invention uses a plurality of margins to determine the sales
   Downloading of the product information from the distribu       35   price of a product depending on which category the product is
tors is scheduled to run automatically by the Catalog Builder/         in. For instance, the margin for the products in the first cat
Price Modeler 50 so that no human interaction is necessary             egory may be set to 10%+cost since this is a category of
unless it is desired to do so. The product information is              products that the customer would most likely buy even though
preferably updated continually throughout the day as updated           the price may be a little bit high. On the other hand, the margin
product information becomes available from the distributors       40   for the products in the second category may be set to 2.5%+
or based on other preselected triggers. For example, all the           cost in order to provide a competitive price for high demand
distributor data may be updated during certain times of the            products. Further, the margin for the products in the third
day. Data for some selected distributors may be updated                category may be set to 0%+cost due to promotionals of dis
hourly while product data of others may be updated every               continued products, for example.
time the web page is viewed for that product or after the         45      The Catalog Builder/Price Modeler 50 may be used to
product is ordered. As the communications technology                   obtain initial sale prices of the products to be listed in the
becomes more advanced, it may be possible to maintain a                electronic catalog. Furthermore, the Catalog Builder/Price
continuous connection to the distributors’ network thereby             Modeler 50 may also adjust the pricing dynamically based on
obtaining real-time status of each product offered by the              other system data that may change throughout the day. For
distributor.                                                      50   example, the price may be adjusted based on the amount of
   For other suppliers of products that may not have such              web site traffic, sales for a particular vendor, category, or
communication capabilities or does not make economic sense             SKU, and even the time of day. Subsequently, the Catalog
to provide Such continuous update of product information, an           Builder/Price Modeler 50 may be used in conjunction with
alternative system may be provided for updating/accessing              the Order Processing System 30 to be described in detail
product information. For instance, Small distributors or indi     55   hereinafter to select a distributor to fill the order for a selected
vidual vendors may operate through a secure web site to                product using real-time data at the time of purchase. In this
update their product information, receive order information            way, prices of the products in the electronic catalog can be
from the transaction processor of the present invention, and           dynamically changed based on the current market for these
provide shipping/tracking information of their products from           products.
their companies.                                                  60   Order Processing System
   Once the product information from each of the distributors             The Order Processing System 30 of the present invention
is collected, the Catalog Builder/Price Modeler 50 sorts the           processes the orders passed from the Online Shopping Sys
product information to generate the electronic catalog. The            tem. 20. The Order Processing System 30 of the present inven
Catalog Builder/Price Modeler 50 of the present invention              tion is comprised of four basic sub-systems: Fraud Detection
generates multiple catalogs from the same system and allows       65   310, Credit Card Services 320, Distributor Selection330, and
the Online Shopping System 20 to dynamically display user              Customer Service 340. The overall functionality of the Order
specific interfaces. The Catalog Builder/Price Modeler 50              Processing System 30 is described hereinafter.
    Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 35 of 79 PageID #: 35


                                                       US 8,396,743 B2
                              7                                                                        8
   When an order for a selected product is received, the Order           parator 318. The interaction of these logic blocks will be
Processing System 30 first determines whether the order is a             explained with reference to the flow diagram as shown in FIG.
valid order by the Fraud Detection sub-system 310. If the                3.
order is valid, then the order is sent to the Distributor Selec             Once the order data is input into the Fraud Detection sub
tion sub-system 330 to determine firstly if the product ordered     5    system 310, the data integrity checker 312 initially performs
is available and secondly from which distributor the product             a data integrity check on the order information for complete
will be supplied. Once a distributor is chosen the order is              ness such as billing address information, shipping address
fulfilled with the distributor. After confirmation of product            information, and method of payment. For example, credit
shipment, the order is sent to the Payment Processing System             card information is checked to verify that the credit card is not
40 via the Credit Card Services sub-system 320 to charge the        10   yet expired for credit card purchases. If the data integrity
customer's credit card for the purchase. The Customer Ser                check fails on the order, the customer is notified of the incom
vice sub-system 340 monitors each of the ordering processes              plete portions of the order for correction. Once the order
                                                                         passes the data integrity check, the order then proceeds to the
and can intervene anywhere in the process if warranted.                  gross fraud comparator 314.
   Moreover, the Order Processing System 30 of the present          15      Gross fraud check involves searching the Fraud Database
invention is driven as a state machine 300. As such, a purchase          730 internal to the transaction processor 10 of the present
order during processing enters predetermined states as shown             invention for history of bad credit by the customer submitting
in FIG. 2. Interrupt switch 302 is operable to interrupt state           the order. The gross fraud check of the present invention acts
machine 300 to facilitate selective tracking of an order during          as an initial filter for rejecting obvious fraudulent orders such
processing to determine the status of any purchase order                 as orders from “black-listed customers in the Fraud Data
during processing. The intervention of the state machine 300             base 730 with previous histories of bad credit, orders from
also allows the ability to force an order into a particular state        counties other than the United States under economic crisis,
or manually set certain flags by hand. As such, the state                etc. If an order fails the gross fraud check, the order is passed
machine 300 of the present invention allows enhancements to              to Customer Service 340 and the customer is immediately
the state diagram for manageable changes to the Order Pro           25   notified of the reasons why the order cannot be processed. If,
cessing System30. Additions or deletions of new states, arcs,            on the other hand, the order passes the gross fraud check, the
and conditions change the paths an order takes through the               order is then checked for credit card authorization from a
order processing operation. As will be hereinafter more fully            financial institution, such as a commercially available fraud
explained, a purchase order during processing under control              check service and AVS (Address Verification Service).
of state machine 300 can only come to rest at a predetermined       30        Based on the information received from the financial insti
number of processing stations or states (e.g., H. M, N, O, X,            tution, a fraud level score, for example, is generated by the
etc.) as shown in FIG. 2.                                                credit authorization/fraud score generator 316. The fraud
   Each block represents a state in which a purchase order               level score is a grading system that indicates the level of risk
being processed by the Order Processing System 30 can                    the order will pose to the business by processing the order.
occupy. According to the present invention, a purchase order        35   The score is then compared with several predetermined
being processed by the Order Processing System 30 must                   thresholds by the rule-based fraud score comparator 318 and
move from one state to the other except in the states indicated          takes different actions based on the comparison to these mul
in bold, e.g., states (H), (M), (N), (O), (X), and (W). These are        tiple thresholds. If the score is below the minimal threshold,
the only states according to the present invention in which a            the order is sent for further processing. If the score is above
purchase order can be at rest at a final destination. All other     40   the maximum threshold, the order is sent into sorting bin 319.
states are transient and the order will eventually move to the           The intermediate thresholds allow the order to pass through
next state, or eventually flagged with an error condition which          various intermediate steps while triggering flags for each
triggers an alarm to customer service indicating an abnormal             failed threshold comparison. This allows the failed order to be
ity in the order processing. For example, an order that has              characterized by several types of failures given a total overall
been placed for a product in Stock but never shows up as being      45   score. The sorting bin 319 of the present invention acts as a
shipped (i.e., stuck in the “in-stock' state) times out after a          buffer to minimize discarded orders. According to the present
predetermined time period and is flagged as an error. With the           invention, a dynamic Sorting procedure is performed on the
Order Processing System 30 of the present invention func                 rejected orders stored in the sorting bin 319.
tioning as a state machine as described above, a purchase                   The failed orders in the sorting bin 319 are analyzed for
order can only be in predetermined States at any given time         50   reasons why the fraud level score was so high. Failed orders
thereby facilitating ease of tracking of the status of an order.         are analyzed for previous purchases by the customer, whether
   A detailed description of each of the sub-systems is pro              the customer is an account holder, etc. and Sorted between
vided hereinafter.                                                       high risk and low risk orders. For instance, orders from repeat
Multi-Level Fraud Detection                                              customers who otherwise have a good history of previous
   The Fraud Detection sub-system 310 of the present inven          55   purchases, for example, are low risk orders even though the
tion is a multi-level fraud checking system used to determine            fraud score is high and orders from customers who have no
if an order is a valid order. As shown in FIG.1, when an order           previous purchase history pose a high risk on defaulting on
is passed from the Online Shopping System 20, the Order                  payments. Subsequently, the sorted orders are either sent to
Processing System 30 receives the order information such as              Customer Service 340 to be altered and resubmitted for vali
credit card information, billing address, shipping address,         60   dation or stored in a list of bad names in the Fraud Database
quantity of selected products, sales prices of the products, etc.        730 to be used in the gross fraud check of subsequent orders.
This order information is initially passed through the Fraud               Alternatively, if there are generally a high number of failed
Detection sub-system 310.                                                orders in the sorting bin preventing sales of products, the
   As shown in FIG.4, the logic blocks of the Fraud Detection            fraud scores are analyzed and either the rules for generating
sub-system 310 includes a data integrity checker 312, a rule        65   the fraud score is altered or the thresholds are dynamically
based gross fraud comparator 314, a credit authorization/                modified to reduce the number of orders being rejected. Fur
fraud score generator 316, and rule-based fraud score com                thermore, the comparator parameters in the data integrity
    Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 36 of 79 PageID #: 36


                                                       US 8,396,743 B2
                              9                                                                      10
checker 312 and gross fraud comparator may also be modified              the Credit Card Services sub-system 320 processes the RMA
based on the results of the rejected orders to optimize order            (i.e., Returned Merchandise Authorization) and sends the
validations. By incorporating multi-level fraud checking sys             request to the Payment Processing System 40 to refund the
tem in the manner of the present invention, orders that would            amount to the customer.
otherwise be lost can be recovered thereby increasing busi                  Customer Service sub-system 340 provides a feedback
ness transactions.                                                       interface between the E-Commerce business using the trans
Distributor Selection                                                    action processor 10 of the present invention with the custom
   Once an order has been checked for fraud and passes as a              ers. Customer Service sub-system 340 allows the customer
valid order, the products in the order are checked by the                service representatives to access any part of the order pro
Distributor Selection sub-system 330 to determine which             10   cessing being performed by the Order Processing System.
distributor will be used to fill the order. The selection of a           Customer Service 340 provides the interface into the Order
distributor may be determined by several different methods.              Processing System 30 by handling failed orders, sorted orders
   Preferably, as shown in FIG. 5, when an order is received             from failed orders, customer inquires to order/RMA status,
by the Distributor Selection sub-system 330, the product                 and other customer service issues.
information such as the product SKU (i.e., Stock-Keeping            15     In particular, Customer Service sub-system 340 provides
Unit) number and quantity is determined from the order and               automated feedback to the customer. For instance, once an
sent to the data input 331. This information is then sent to each        order has been properly processed, the Customer Service
of the distributors and the distributors are polled for availabil        Sub-system 340 will send an automated message to the cus
ity, quantity available by the distributor, and the current price        tomer with the order information Such as customer number,
for the product, for example. The information received from              shipment number, tracking number, etc. In cases where orders
each of the distributors are then used by the distribution               have failed during the processing period, Customer Service
selection logic 332 to determine which distributor will fill the         Sub-system 340 automatically generates notices to the cus
order. When more than one distributor can fill the order, the            tomer and/or customer service relaying that the order has
product information from each of the available distributors is           failed and provides further instructions on how to correct the
processed by the distribution logic 332 based on the rule           25   problem. Additionally, Customer Service sub-system 340
based algorithm to determine which distributor will be able to           may be programmed to send customers in the Customer Data
best fill the order.                                                     base 710 periodic newsletters, promotional offers, exclusive
   For example, the rules for selecting a distributor may be set         sales, coupons and incentive, etc. Moreover, this periodic
to select the distributor providing the product with the maxi            feedback to the customer can be highly personalized based on
mum profit margin or within a range of margins. Alterna             30   the information stored in the Customer Database 710 such as
tively, the rules may also take into consideration the type of           the customers buying patterns.
shipping available from the distributor. For instance, if one            Payment Processing System
distributor provides the product with the maximum profit                    The Payment Processing System 40 receives order/RMA
margin but only has ground shipping available that may take              information from the Order Processing System 30 in conjunc
weeks for delivery but another distributor provides next-day        35   tion with the payment method information. For credit card
delivery with a lesser profit margin and the customer indi               orders, the Payment Processing System 40 contacts the finan
cated speedy delivery, then the second distributor is selected           cial institution issuing the credit card and charge the account
since the first distributor, although providing the maximum              holder for purchases or credit the account for processed
profit margin, cannot fulfill the speedy delivery indicated by           RMAS. For non-credit card orders, the Payment Processing
the customer. In other situations, the Distributor Selection        40   System 40 may issue bills, receive CODs (i.e., cash-on-de
sub-system 330 may be forced to select a particular distribu             livery) and checks, issue refunds, process wire-transfers, etc.
tor for a certain product regardless of other factors because of         Moreover, the present invention may also take advantage of
special relations with that particular distributor.                      online leases and loans, a relatively new service in the area of
   Alternatively, if the connection between some or all of the           C-COCC.
distributors cannot be established during an ordering pro           45      With respect to the online loans, once a customer is finished
cesses, the product information stored in the Product Data               shopping with the Online Shopping System 20 of the present
base 720 may be used instead of delaying the processing of               invention, the customer applies electronically to a financial
the orders. As explained above, the products information is              institution for a loan. When the loan has been approved, the
updated preferably three times during a business day. There              financial institution sends a loan number and the loan balance
fore, although the data in the Product Database 720 is not as       50   limit to the Order Processing System 30. The Payment Pro
accurate as real-time data, the information is generally recent          cessor 40 then proceeds to use the loan number as a credit card
enough to fill the order.                                                number and finishes the transaction be drawing on the
  Once a distributor selection is made, the Distribution                 approved loan from the financial institution.
Selection sub-system 330 forwards the order electronically to               With regard to the online lease, once a customer is finished
the selected distributor to fill the order. The Distributor Selec   55   shopping, the customer applies for a lease from a financial
tion sub-system 330 then receives verification from the dis              institution. When the application is approved, the financial
tributor Such as customer number, warehouse information,                 institution sends a lease number to the Order Processing
shipment date, invoice amount, shipping cost, tracking num               System 30. The Payment Processor 40 then proceeds to use
ber, etc. and stores the order information in the Order Data             the lease number as a credit card number and finishes the
base 740 to make it immediately available to the customer           60   transaction drawing on the approved balance from the leasing
service and the customers online account.                                institution. The purchase is then shipped directly to the cus
Credit Card Services                                                     tomer, but as with all leases, the leasing institution owns the
   Credit Card Services sub-system 320 receives the orders               products.
forwarded to the distributor by the Distributor Selection sub               The transaction processor 10 of the present invention will
system 330 and forwards the total cost of the order to the          65   be described with specific embodiments to more clearly
Payment Processing System 40 to be charged to the custom                 describe the functionality of the present invention. However,
er's credit card. Alternatively, if a product has been returned,         equivalent components and obvious modifications within the
    Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 37 of 79 PageID #: 37


                                                         US 8,396,743 B2
                                11                                                                        12
ability of one with ordinary skill in the art may be used                   sub-system 330 for further processing. The rest of the failed
without departing from the scope of the present invention.                  orders are placed in the Fraud Database 730.
   The transaction processor 10 of the present invention is                    The Distributor Selection sub-system 330 sends the prod
built on industry standard equipment including Sun UltraS                   uct information (i.e., SKU and quantity) to each of the dis
parc servers, Solaris operating system, Apache Web servers,                 tributors such as independent pick, pack, and ship distributors
and Oracle databases. Preferably, each of the systems and                   and receives information on the products Such as availability
Sub-systems are installed on a dedicated server running in                  and cost. The Distributor Selection sub-system 330 forwards
parallel in a distributed processing architecture.                          this information to the Catalog Builder/Price Modeler 50 and
   A customer accesses the Online Shopping System 20 via                    profit margins are calculated. The Distributor Selection sub
the company’s Web page through a public Web server 110.                10   system 330 then selects the distributor with, for example, the
such as the customer's ISP (i.e., Internet Service Provider).               highest margin or other selected criteria for particular prod
Once on the company's Web page, the customer is issued a                    ucts and forwards the order electronically. Once the distribu
unique identification number using various techniques such                  tor fills the order, the Customer Service sub-system 340
as using the customer's IP (i.e., Internet Protocol) address, IP            receives or retrieves the order information such as the cus
host name, personal information, etc. So that others accessing         15   tomer number, warehouse number, shipment date, shipment
the Online Shopping System 20 do not share each others                      tracking information, invoice amounts, etc.
shopping information. The customer then browses/searches                      Customer Service sub-system 340 emails the customer
the Web site (i.e., electronic catalog) for a particular product.           within minutes after a valid order is received with a confir
The customer selects the product or products and the Online                 mation number. The Customer Service sub-system 340
Shopping System 20 places the selected products in an elec                  emails the customer again when the order is shipped by the
tronic shopping cart.                                                       distributor or notifies the customer that the product is not
  At the time of checkout, the customer is asked to create a                available and has been placed on back order.
customer account asking for personal information Such as                       The preceding description has been presented only to illus
name, billing address, telephone number, email address, as                  trate and describe the invention. It is not intended to be
well as some profile information (all of which may be                  25   exhaustive or to limit the invention to any precise form dis
optional) to generate a customer account. If the customer                   closed. Many modifications and variations are possible in
already has an account, then the account ID is used to identify             light of the above teaching.
the customer and the customer is prompted for their pass                       The preferred embodiment was chosen and described in
word.                                                                       order to best explain the principles of the invention and its
  Once a customer account has been established, the order is           30   practical application. The preceding description is intended to
filled out for the products to be purchased including quantity,             enable others skilled in the art to best utilize the invention in
method of payment (the credit card number may be estab                      various embodiments and with various modifications as are
lished in the customer account so that it does not have to be               Suited to the particular use contemplated. It is intended that
inputted every time), shipping address, and method of ship                  the scope of the invention be defined by the following claims.
ment. When the order is completed, the order is passed onto            35     What is claimed is:
the Order Processing system 30.                                                1. A computer-implemented method for targeted product
   The Fraud Detection sub-system 310 performs a data                       offering, the method comprising:
integrity check such as whether each of the required fields of                 receiving product data for a plurality of products from a
the order form are filled out, checksum test of the credit card                   plurality of distributors for the products via a communi
number, etc. If the order fails the integrity check, the customer      40        cations network;
is prompted with an error message requiring to resubmit the                   receiving customer data from a plurality of customers, the
order with the corrections. If the order passes the integrity                   customer data comprising location information associ
check, then the order undergoes the gross fraud check.                           ated with customers, the customer location information
   The gross fraud check determines whether the customer                         derived from an IP address associated with the customer;
has a history of defaulting on payments, whether the credit            45     generating, at least in part from the personal information
card number is a valid number, or is ordering from a “black                      concerning a customer location, at least one user-spe
listed location such as Romania or Russia. If the order fails                    cific product offering from the plurality of products; and
the gross fraud check, the order is sent into a sorting bin. If the           sending, by a computer, automated messages comprising
order passes the gross fraud check, the order is sent to a                      the at least one user-specific product offering to the one
commercially available fraud checking service Such as                  50        Or more CuStOmerS.
CyberSource(R). CyberSource(R) processes the order informa                    2. The method of claim 1, wherein the at least one user
tion and returns a fraud score. The fraud score is then com                 specific product offering includes at least of a coupon, an
pared to a plurality of predetermined threshold 340 and used                electronic coupon, a promotional offer, an exclusive sale, an
in conjunction with other fraud rule based checks. If the order             incentive, a rebate, and competitive pricing.
fails, it is placed into the sorting bin. If the order passes, it is   55      3. The method of claim 1, wherein the product data com
sent to the Distributor Selection sub-system 330 for further                prises product description, quantity available and price for
processing.                                                                 each of the products for each of the distributors.
  As for the orders in the sort bin, the failed orders are sorted             4. The method of claim 1, wherein the customer data com
between high risk and low risk orders such as whether the                   prises at least one of IP (Internet Protocol) address, IP host
order was from an account holder who has good credit history           60   name, customer name, billing address, email address and
from past purchases, whether the fraud score was too high                   purchase patterns.
because the billing address did not match the address of the                   5. The method of claim 1, further comprising:
credit card, etc. The plausible orders are then forwarded to the               dynamically adjusting pricing of the product offerings
Customer Service sub-system 340 from which the Customer                           based on at least in part information stored in the data
service representatives either contact the customer to clarify         65        base.
the discrepancies or override the fraud checks and place them                 6. The method of claim 1, further comprising dynamically
into the processing bin to be sent to the Distributor Selection             adjusting pricing of the product offerings in the electronic
       Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 38 of 79 PageID #: 38


                                                      US 8,396,743 B2
                              13                                                                      14
catalogs based on a plurality of factors including at least one           15. A targeted advertising system, the system comprising:
of an amount of web-site traffic, sales for a particular cat              a database to receive product data for a plurality of prod
egory, and sales for a particular product.                                   ucts from a plurality of distributors for the products via
   7. The method of claim 1, further comprising:                             a communications network, the database also receiving
   deriving the customer location data from a billing address                customer data from a plurality of customers, the cus
       associated with the customer.                                         tomer data comprising location information associated
  8. A non-transitory computer-readable medium storing a                      with customers, the customer location information
computer program product for, when executed by a processor,                   derived from an IP address associated with the customer;
performing a method for targeted advertising, the method                   a communication interface to generate, at least in part from
comprising:                                                        10         the location information, at least one user-specific prod
  receiving product data for a plurality of products from a                   uct offering from the plurality of products; and
     plurality of distributors for the products via a communi              a computer service Sub-System to send automated mes
       cations network;                                                       Sages comprising the at least one user-specific product
  receiving customer data from a plurality of customers, the                  offering to the one or more customers.
    customer data comprising location information about
                                                                   15      16. The system of claim 15, wherein the at least one user
       customers, the customer location information derived             specific product offering includes at least of a coupon, an
       from an IP address associated with the customer;                 electronic coupon, a promotional offer, an exclusive sale, an
  generating, at least in part from the personal information            incentive, a rebate, and competitive pricing.
    concerning a customer location, at least one user-spe                  17. The system of claim 15, wherein the product data
    cific product offering from the plurality of products; and          comprises product description, quantity available and price
  sending automated messages comprising the at least one                for each of the products for each of the distributors.
    user-specific product offering to the one or more cus                  18. The system of claim 15, wherein the customer data
       tOmerS.                                                          comprises at least one of: IP (Internet Protocol) address, IP
   9. The computer-readable medium of claim 8, wherein the              host name, customer name, billing address, email address and
at least one user-specific product offering includes at least of   25   purchase patterns.
a coupon, an electronic coupon, a promotional offer, an exclu              19. The system of claim 15, further comprising at least one
                                                                        of:
sive sale, an incentive, a rebate, and competitive pricing.               deriving the customer location data from a billing address
   10. The computer-readable medium of claim8, wherein the                    associated with the customer.
data comprises product description, quantity available and         30     20. A method for targeted product offering, the method
price for each of the products for each of the distributors.            comprising:
   11. The computer-readable medium of claim8, wherein the                receiving, by a computer, product data for a plurality of
customer data including customer name, billing address,                      products from a plurality of distributors for the products
email address and purchase patterns.                                         via a communications network, the product data com
   12. The computer-readable medium of claim 8, further            35        prising data corresponding to identical products for sale
comprising dynamically adjusting pricing of the product
offerings based on at least in part information stored in the                by more than one of the distributors;
database.                                                                 receiving customer data from a plurality of customers, the
   13. The computer-readable medium of claim 8, further                      customer data comprising location information about
comprising dynamically adjusting pricing of the product                       customers, the customer location information derived
offerings in the electronic catalogs based on a plurality of       40         from an IP address associated with the customer;
factors including at least one of an amount of web-site traffic,          generating, at least in part from the personal information, at
sales for a particular category, and sales for a particular prod             least one user-specific product offering from the plural
uct.
                                                                             ity of products; and
   14. The computer-readable medium of claim8, wherein the                output the at least one user-specific product offering for
plurality of distributors comprise a plurality of individual       45        display to the one or more customers.
Vendors.                                                                                       k   k   k   k   k
Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 39 of 79 PageID #: 39




              EXHIBIT 3
                         Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 40 of 79 PageID #: 40

                                                                US 8,712,846


                                Analysis of Infringement of U.S. Patent No. 8,712,846 by The Gap, Inc.
                                                  (Based on Public Information Only)

        Consolidated Transaction Processing LLC (“CTP”) provides this preliminary and exemplary infringement analysis with respect
infringement of U.S. Patent No. 8,712,846, entitled “Sending Targeted Product Offerings Based on Personal Information” (the “’846
patent”) by The Gap, Inc. (“Gap”). The following chart illustrates an exemplary analysis regarding infringement by Gap commercial web
site accessible through the base URL, along with any hardware and/or software for provisioning that web site (collectively, the “Infringing
Instrumentalities”).
       The analysis set forth below is based only upon information from publicly available resources regarding the Infringing
Instrumentalities, as Gap has not yet provided any non-public information.
        Unless otherwise noted, CTP contends that Gap directly infringes the ’846 patent in violation of 35 U.S.C. § 271(a) by selling,
offering to sell, making, using, and/or importing the Infringing Instrumentalities. The following exemplary analysis demonstrates that
infringement.
         Unless otherwise noted, CTP believes and contends that each element of each claim asserted herein is literally met through Gap’s
provision of the Infringing Instrumentalities. However, to the extent that Gap attempts to allege that any asserted claim element is not
literally met, CTP believes and contends that such elements are met under the doctrine of equivalents. More specifically, in its
investigation and analysis of the Infringing Instrumentalities, CTP did not identify any substantial differences between the elements of the
patent claims and the corresponding features of the Infringing Instrumentalities, as set forth herein. In each instance, the identified feature
of the Infringing Instrumentalities performs at least substantially the same function in substantially the same way to achieve substantially
the same result as the corresponding claim element.
CTP notes that the present claim chart and analysis are necessarily preliminary in that CTP has not obtained substantial discovery from
Gap nor has Gap disclosed any detailed analysis for its non-infringement position, if any. Further, CTP does not have the benefit of claim
construction or expert discovery. CTP reserves the right to supplement and/or amend the positions taken in this preliminary and
exemplary infringement analysis, including with respect to literal infringement and infringement under the doctrine of equivalents, if and
when warranted by further information obtained by CTP, including but not limited to information adduced through information exchanges
between the parties, fact discovery, claim construction, expert discovery, and/or further analysis.

                                                                       1
                      Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 41 of 79 PageID #: 41

                                                      US 8,712,846


              Claims                                     [INFRINGING INSTRUMENTALITIES]
1. A computer-implemented      The Gap Ecommerce System employs a computer-implemented method for targeted product
method for targeted product    offering.
offering, the method
comprising:




                                                            2
                       Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 42 of 79 PageID #: 42

                                                        US 8,712,846


Receiving product data for a    The Gap Ecommerce System receives product data from a plurality of products.
plurality of products




                                                              3
Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 43 of 79 PageID #: 43

                                    US 8,712,846


         This data can include some or all of the following: product description, price(s), size(s), color(s),
         specifications, flavor, shipping information, customer reviews, ratings, photos, model numbers,
         links, store availability, related products, label information, materials, etc.




                                          4
                        Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 44 of 79 PageID #: 44

                                                            US 8,712,846


                                   https://www.gap.com/browse/product.do?pid=6705040320002&cid=11900&pcid=11900&vid=1&n
                                   av=meganav%3AMen%3AJust+Arrived%3ANew+Arrivals&storeId=657&cpos=2&cexp=1567&kc
                                   id=CategoryIDs%3D11900&cvar=11747&ctype=Listing&cpid=res21051107536098060913429#pd
                                   p-page-content
from a plurality of distributors   The Gap Ecommerce System employs a method comprising receiving product data from a plurality
for the products                   of distributors for the products. For instance, product information on product availability, store
                                   availability, quantity available, etc.




                                                                  5
Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 45 of 79 PageID #: 45

                              US 8,712,846




                                   6
Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 46 of 79 PageID #: 46

                                  US 8,712,846


         For instance, the screenshots below demonstrate comparable product offers from a plurality of
         distributors (i.e. Gap stores).




                                        7
Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 47 of 79 PageID #: 47

                              US 8,712,846




         https://www.gap.com/browse/product.do?pid=6705040320002&cid=11900&pcid=11900&vid=1&n
         av=meganav%3AMen%3AJust+Arrived%3ANew+Arrivals&storeId=657&cpos=2&cexp=1567&kc

                                   8
                     Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 48 of 79 PageID #: 48

                                                         US 8,712,846


                                id=CategoryIDs%3D11900&cvar=11747&ctype=Listing&cpid=res21051107536098060913429#pd
                                p-page-content
via a communications network;   The product data is received by the Gap Ecommerce System from the plurality of distributors via a
                                communications network. For instance, product availability by store.




                                                               9
Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 49 of 79 PageID #: 49

                              US 8,712,846




                                  10
                     Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 50 of 79 PageID #: 50

                                                       US 8,712,846


Receiving customer data       The Gap Ecommerce System receives customer data from a plurality of customers. Depicted below
                              is the Gap.com portal for members, and the customer data that is received and stored is both copious
                              and diverse. Customer data that is received can include names, addresses, account information,
                              communication preferences, order history, browsing history, advertising preferences, email
                              addresses, location information, rewards information, payment method information, etc.

                              The screenshot below depicts the profile page of the Gap customer account portal.




                                                             11
                       Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 51 of 79 PageID #: 51

                                                           US 8,712,846




from a plurality of customers,   Gap has a plurality of customers.




                                                                12
Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 52 of 79 PageID #: 52

                              US 8,712,846




                                  13
                       Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 53 of 79 PageID #: 53

                                                            US 8,712,846


the customer data comprising      The customer data comprises, in part, location information associated with customers, the location
location information associated   information derived from an IP address associated with one or more of the customers. Depicted is
with customers, the location      the opening screen of the Gap website from the same device and by the same customer as shown
information derived from an IP    above, except that it is being accessed using the browser’s “incognito” mode. The website is
address associated with one or    therefore not deriving any saved information from the accessing computers cache, but it still knows
more of the customers;            the location of the customer who is accessing the website. This information can only be derived from
                                  the accessing computer’s IP address under these circumstances. Under non-“Incognito” conditions,
                                  the saved address of the customer would override the location data derived from the IP address for
                                  the display and preferences, but Gap is nonetheless receiving location information associated with
                                  customers that is derived from the customers’ IP addresses. The website also infers that the customer
                                  using said IP address is most likely an English speaker.




                                                                 14
Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 54 of 79 PageID #: 54

                              US 8,712,846




                                  15
                       Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 55 of 79 PageID #: 55

                                                            US 8,712,846


Generating at least in part from   The Gap Ecommerce System generates user specific product offerings as lest in part from the
the customer data, user specific   customer data and sends automated messages of said user specific product offerings to customers by
product offerings from the         a computer.
plurality of products; and
Sending, by a computer,            Depicted below are one or more messages containing user-specific product offerings generated at
automated messages comprising      least in part from the customer location data that appear embedded in the home page of the Gap.com
the at least one user-specific     website for a customer who is logged into their online account. Note: the offerings change over time
product offering to the one or     as personal information, such as search history, browsing history, and purchase history, is updated.
more customers.




                                                                  16
Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 56 of 79 PageID #: 56

                              US 8,712,846




                                  17
Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 57 of 79 PageID #: 57

                              US 8,712,846




                                  18
                        Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 58 of 79 PageID #: 58

                                                           US 8,712,846


3. The method of claim 1,          See “Product Data” above.
wherein the product data
comprises at least one of:
product description, quantity
available, and price or reach of
the products for each of the
distributors.
4. The method of claim 1,          See “Customer Data” above.
wherein the customer data
comprises at least one of: IP
(Internet Protocol) address, IP
host name, customer name,
billing address, email address,
and purchase patterns.




                                                                19
Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 59 of 79 PageID #: 59




              EXHIBIT 4
                         Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 60 of 79 PageID #: 60

                                                                US 8,396,743


                                Analysis of Infringement of U.S. Patent No. 8,396,743 by The Gap, Inc.
                                                  (Based on Public Information Only)

        Consolidated Transaction Processing LLC (“CTP”) provides this preliminary and exemplary infringement analysis with respect
infringement of U.S. Patent No. 8,396,743, entitled “Sending Targeted Product Offerings Based on Personal Information” (the “’743
patent”) by The Gap, Inc., (“Gap”). The following chart illustrates an exemplary analysis regarding infringement by Gap commercial web
site accessible through the base URL, along with any hardware and/or software for provisioning that web site (collectively, the “Infringing
Instrumentalities”).
       The analysis set forth below is based only upon information from publicly available resources regarding the Infringing
Instrumentalities, as Gap has not yet provided any non-public information.
        Unless otherwise noted, CTP contends that Gap directly infringes the ’743 patent in violation of 35 U.S.C. § 271(a) by selling,
offering to sell, making, using, and/or importing the Infringing Instrumentalities. The following exemplary analysis demonstrates that
infringement.
         Unless otherwise noted, CTP believes and contends that each element of each claim asserted herein is literally met through Gap’s
provision of the Infringing Instrumentalities. However, to the extent that Gap attempts to allege that any asserted claim element is not
literally met, CTP believes and contends that such elements are met under the doctrine of equivalents. More specifically, in its
investigation and analysis of the Infringing Instrumentalities, CTP did not identify any substantial differences between the elements of the
patent claims and the corresponding features of the Infringing Instrumentalities, as set forth herein. In each instance, the identified feature
of the Infringing Instrumentalities performs at least substantially the same function in substantially the same way to achieve substantially
the same result as the corresponding claim element.
CTP notes that the present claim chart and analysis are necessarily preliminary in that CTP has not obtained substantial discovery from
Gap nor has Gap disclosed any detailed analysis for its non-infringement position, if any. Further, CTP does not have the benefit of claim
construction or expert discovery. CTP reserves the right to supplement and/or amend the positions taken in this preliminary and
exemplary infringement analysis, including with respect to literal infringement and infringement under the doctrine of equivalents, if and
when warranted by further information obtained by CTP, including but not limited to information adduced through information exchanges
between the parties, fact discovery, claim construction, expert discovery, and/or further analysis.

                                                                       1
                      Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 61 of 79 PageID #: 61

                                                      US 8,396,743


              Claims                                     [INFRINGING INSTRUMENTALITIES]
1. A computer-implemented      The Gap Ecommerce System employs a computer-implemented method for targeted product
method for targeted product    offering.
offering, the method
comprising:




                                                            2
                       Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 62 of 79 PageID #: 62

                                                        US 8,396,743


Receiving product data for a    The Gap Ecommerce System receives product data from a plurality of products.
plurality of products




                                                              3
Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 63 of 79 PageID #: 63

                                    US 8,396,743


         This data can include some or all of the following: product description, price(s), size(s), color(s),
         specifications, flavor, shipping information, customer reviews, ratings, photos, model numbers,
         links, store availability, related products, label information, materials, etc.




                                          4
                        Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 64 of 79 PageID #: 64

                                                            US 8,396,743


                                   https://www.gap.com/browse/product.do?pid=6705040320002&cid=11900&pcid=11900&vid=1&n
                                   av=meganav%3AMen%3AJust+Arrived%3ANew+Arrivals&storeId=657&cpos=2&cexp=1567&kc
                                   id=CategoryIDs%3D11900&cvar=11747&ctype=Listing&cpid=res21051107536098060913429#pd
                                   p-page-content
from a plurality of distributors   The Gap Ecommerce System employs a method comprising receiving product data from a plurality
for the products                   of distributors for the products. For instance, product information on product availability, store
                                   availability, quantity available, etc.




                                                                  5
Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 65 of 79 PageID #: 65

                              US 8,396,743




                                   6
Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 66 of 79 PageID #: 66

                                  US 8,396,743


         For instance, the screenshots below demonstrate comparable product offers from a plurality of
         distributors (i.e. Gap stores).




                                        7
Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 67 of 79 PageID #: 67

                              US 8,396,743




         https://www.gap.com/browse/product.do?pid=6705040320002&cid=11900&pcid=11900&vid=1&n
         av=meganav%3AMen%3AJust+Arrived%3ANew+Arrivals&storeId=657&cpos=2&cexp=1567&kc

                                   8
                     Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 68 of 79 PageID #: 68

                                                         US 8,396,743


                                id=CategoryIDs%3D11900&cvar=11747&ctype=Listing&cpid=res21051107536098060913429#pd
                                p-page-content
via a communications network;   The product data is received by the Gap Ecommerce System from the plurality of distributors via a
                                communications network. For instance, product availability by store.




                                                               9
Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 69 of 79 PageID #: 69

                              US 8,396,743




                                  10
                     Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 70 of 79 PageID #: 70

                                                       US 8,396,743


Receiving customer data       The Gap Ecommerce System receives customer data from a plurality of customers. Depicted below
                              is the Gap.com portal for members, and the customer data that is received and stored is both copious
                              and diverse. Customer data that is received can include names, addresses, account information,
                              communication preferences, order history, browsing history, advertising preferences, email
                              addresses, location information, rewards information, payment method information, etc.

                              The screenshot below depicts the profile page of the Gap customer account portal.




                                                             11
                      Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 71 of 79 PageID #: 71

                                                          US 8,396,743




From a plurality of customers   Gap has a plurality of customers.




                                                               12
Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 72 of 79 PageID #: 72

                              US 8,396,743




                                  13
                       Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 73 of 79 PageID #: 73

                                                            US 8,396,743


the customer data comprising      The customer data comprises, in part, location information associated with customers, the location
location information associated   information derived from an IP address associated with one or more of the customers. Depicted is
with customers, the customer      the opening screen of the Gap website from the same device and by the same customer as shown
location information derived      above, except that it is being accessed using the browser’s “incognito” mode. The website is
from an IP address associated     therefore not deriving any saved information from the accessing computers cache, but it still knows
with the customer;                the location of the customer who is accessing the website. This information can only be derived from
                                  the accessing computer’s IP address under these circumstances. Under non-“Incognito” conditions,
                                  the saved address of the customer would override the location data derived from the IP address for
                                  the display and preferences, but Gap is nonetheless receiving location information associated with
                                  customers that is derived from the customers’ IP addresses. The website also infers that the customer
                                  using said IP address is most likely an English speaker.




                                                                 14
                      Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 74 of 79 PageID #: 74

                                                            US 8,396,743




Generating at least in part from   The Gap Ecommerce System generates user specific product offerings as lest in part from the
the personal information           customer data and sends automated messages of said user specific product offerings to customers by
concerning a customer location, a computer.
at least one user-specific product

                                                                 15
                     Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 75 of 79 PageID #: 75

                                                          US 8,396,743


offering from the plurality of   Depicted below are one or more messages containing user-specific product offerings generated at
products; and                    least in part from the customer location data that appear embedded in the home page of the Gap.com
Sending, by a computer,          website for a customer who is logged into their online account. Note: the offerings change over time
automated messages comprising    as personal information, such as search history, browsing history, and purchase history, is updated.
the at least one user-specific
product offering to the one or
more customers.




                                                                16
Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 76 of 79 PageID #: 76

                              US 8,396,743




                                  17
Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 77 of 79 PageID #: 77

                              US 8,396,743




                                  18
                        Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 78 of 79 PageID #: 78

                                                         US 8,396,743


4. The method of claim 1,         See “Customer Data” above.
wherein the customer data
comprises at least one of: IP
(Internet Protocol) address, IP
host name, customer name,
billing address, email address,
and purchase patterns.




                                                               19
                         Case 4:21-cv-00554 Document 1 Filed 07/17/21 Page 79 of 79 PageID #: 79
-6 5HY                                                       &,9,/&29(56+((7
7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDV
SURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKH
SXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

, D      3/$,17,))6                                                                                        '()(1'$176
Consolidated Transaction Processing LLC                                                                    Big Lots Stores, Inc.

     E &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII                                                        &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                 (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                            127(      ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                       7+(75$&72)/$1',192/9('

     F $WWRUQH\V(Firm Name, Address, and Telephone Number)                                                 $WWRUQH\V(If Known)

Peter J. Corcoran, III, Esq., M.S., LL.M.; CORCORAN IP LAW PLLC;
4142 McKnight Road, Texarkana, Texas 75503; (903) 701-2481

,, %$6,62)-85,6',&7,21(Place an “X” in One Box Only)                                      ,,, &,7,=(16+,32)35,1&,3$/3$57,(6 (Place an “X” in One Box for Plaintiff
                                                                                                        (For Diversity Cases Only)                                        and One Box for Defendant)
u  86*RYHUQPHQW                 u  )HGHUDO4XHVWLRQ                                                                      37) '()                                              37)     '()
        3ODLQWLII                            (U.S. Government Not a Party)                         &LWL]HQRI7KLV6WDWH         u     u         ,QFRUSRUDWHGor3ULQFLSDO3ODFH        u       u 
                                                                                                                                                    RI%XVLQHVV,Q7KLV6WDWH

u  86*RYHUQPHQW                 u  'LYHUVLW\                                               &LWL]HQRI$QRWKHU6WDWH          u     u     ,QFRUSRUDWHGand3ULQFLSDO3ODFH      u       u 
        'HIHQGDQW                            (Indicate Citizenship of Parties in Item III)                                                             RI%XVLQHVV,Q$QRWKHU6WDWH

                                                                                                   &LWL]HQRU6XEMHFWRID           u     u     )RUHLJQ1DWLRQ                        u       u 
                                                                                                   )RUHLJQ&RXQWU\
,9 1$785(2)68,7(Place an “X” in One Box Only)                                                                                            &OLFNKHUHIRU1DWXUHRI6XLW&RGH'HVFULSWLRQV
           &2175$&7                                            72576                                 )25)(,785(3(1$/7<                       %$1.5837&<                     27+(567$787(6
u   ,QVXUDQFH                    3(5621$/,1-85<            3(5621$/,1-85<         u 'UXJ5HODWHG6HL]XUH          u $SSHDO86&         u )DOVH&ODLPV$FW
u   0DULQH                       u $LUSODQH                  u 3HUVRQDO,QMXU\           RI3URSHUW\86&       u :LWKGUDZDO                u 4XL7DP 86&
u   0LOOHU$FW                   u $LUSODQH3URGXFW                  3URGXFW/LDELOLW\   u 2WKHU                              86&                     D
u   1HJRWLDEOH,QVWUXPHQW                 /LDELOLW\            u +HDOWK&DUH                                                                                u 6WDWH5HDSSRUWLRQPHQW
u   5HFRYHU\RI2YHUSD\PHQW      u $VVDXOW/LEHO                   3KDUPDFHXWLFDO                                              3523(57<5,*+76              u $QWLWUXVW
        (QIRUFHPHQWRI-XGJPHQW             6ODQGHU                      3HUVRQDO,QMXU\                                          u &RS\ULJKWV                u %DQNVDQG%DQNLQJ
u   0HGLFDUH$FW                 u )HGHUDO(PSOR\HUV¶                3URGXFW/LDELOLW\                                        u 3DWHQW                    u &RPPHUFH
u   5HFRYHU\RI'HIDXOWHG                 /LDELOLW\            u $VEHVWRV3HUVRQDO                                           u 3DWHQW$EEUHYLDWHG      u 'HSRUWDWLRQ
       6WXGHQW/RDQV                u 0DULQH                            ,QMXU\3URGXFW                                            1HZ'UXJ$SSOLFDWLRQ   u 5DFNHWHHU,QIOXHQFHGDQG
        ([FOXGHV9HWHUDQV           u 0DULQH3URGXFW                    /LDELOLW\                                               u 7UDGHPDUN                      &RUUXSW2UJDQL]DWLRQV
u   5HFRYHU\RI2YHUSD\PHQW               /LDELOLW\             3(5621$/3523(57<                      /$%25                     62&,$/6(&85,7<               u &RQVXPHU&UHGLW
       RI9HWHUDQ¶V%HQHILWV        u 0RWRU9HKLFOH             u 2WKHU)UDXG             u )DLU/DERU6WDQGDUGV          u +,$ II                     86&RU
u   6WRFNKROGHUV¶6XLWV          u 0RWRU9HKLFOH             u 7UXWKLQ/HQGLQJ             $FW                          u %ODFN/XQJ            u 7HOHSKRQH&RQVXPHU
u   2WKHU&RQWUDFW                        3URGXFW/LDELOLW\     u 2WKHU3HUVRQDO          u /DERU0DQDJHPHQW              u ',:&',::  J               3URWHFWLRQ$FW
u   &RQWUDFW3URGXFW/LDELOLW\   u 2WKHU3HUVRQDO                    3URSHUW\'DPDJH           5HODWLRQV                    u 66,'7LWOH;9,            u &DEOH6DW79
u   )UDQFKLVH                             ,QMXU\                u 3URSHUW\'DPDJH         u 5DLOZD\/DERU$FW             u 56,  J                u 6HFXULWLHV&RPPRGLWLHV
                                     u 3HUVRQDO,QMXU\                 3URGXFW/LDELOLW\    u )DPLO\DQG0HGLFDO                                                 ([FKDQJH
                                              0HGLFDO0DOSUDFWLFH                                      /HDYH$FW                                                    u 2WKHU6WDWXWRU\$FWLRQV
       5($/3523(57<                     &,9,/5,*+76            35,621(53(7,7,216          u 2WKHU/DERU/LWLJDWLRQ          )('(5$/7$;68,76             u $JULFXOWXUDO$FWV
u   /DQG&RQGHPQDWLRQ            u 2WKHU&LYLO5LJKWV           +DEHDV&RUSXV             u (PSOR\HH5HWLUHPHQW           u 7D[HV 863ODLQWLII     u (QYLURQPHQWDO0DWWHUV
u   )RUHFORVXUH                  u 9RWLQJ                    u $OLHQ'HWDLQHH               ,QFRPH6HFXULW\$FW                RU'HIHQGDQW             u )UHHGRPRI,QIRUPDWLRQ
u   5HQW/HDVH (MHFWPHQW       u (PSOR\PHQW                u 0RWLRQVWR9DFDWH                                           u ,56²7KLUG3DUW\                $FW
u   7RUWVWR/DQG                u +RXVLQJ                        6HQWHQFH                                                        86&              u $UELWUDWLRQ
u   7RUW3URGXFW/LDELOLW\                $FFRPPRGDWLRQV        u *HQHUDO                                                                                     u $GPLQLVWUDWLYH3URFHGXUH
u   $OO2WKHU5HDO3URSHUW\      u $PHUZ'LVDELOLWLHV    u 'HDWK3HQDOW\                    ,00,*5$7,21                                                     $FW5HYLHZRU$SSHDORI
                                              (PSOR\PHQW               2WKHU                     u 1DWXUDOL]DWLRQ$SSOLFDWLRQ                                         $JHQF\'HFLVLRQ
                                     u $PHUZ'LVDELOLWLHV    u 0DQGDPXV 2WKHU        u 2WKHU,PPLJUDWLRQ                                             u &RQVWLWXWLRQDOLW\RI
                                              2WKHU                 u &LYLO5LJKWV              $FWLRQV                                                         6WDWH6WDWXWHV
                                     u (GXFDWLRQ                 u 3ULVRQ&RQGLWLRQ
                                                                     u &LYLO'HWDLQHH
                                                                           &RQGLWLRQVRI
                                                                           &RQILQHPHQW
9 25,*,1(Place an “X” in One Box Only)
u  2ULJLQDO             u  5HPRYHGIURP                u         5HPDQGHGIURP           u  5HLQVWDWHGRU        u  7UDQVIHUUHGIURP     u  0XOWLGLVWULFW               u 0XOWLGLVWULFW
    3URFHHGLQJ               6WDWH&RXUW                             $SSHOODWH&RXUW             5HRSHQHG                  $QRWKHU'LVWULFW             /LWLJDWLRQ               /LWLJDWLRQ
                                                                                                                       (specify)                        7UDQVIHU                   'LUHFW)LOH
                                         &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity)
                                          35 U.S.C. § 1 et seq.
9, &$86(2)$&7,21 %ULHIGHVFULSWLRQRIFDXVH
                                          Patent Infringement
9,, 5(48(67(',1    u &+(&.,)7+,6,6$&/$66$&7,21                                                '(0$1'                                   &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
     &203/$,17         81'(558/()5&Y3                                                                                                 -85<'(0$1'         u <HV      u 1R
9,,, 5(/$7('&$6( 6
                      (See instructions):
      ,)$1<                              -8'*(                                                                                            '2&.(7180%(5 See attachment
'$7(                                                                    6,*1$785(2)$77251(<2)5(&25'
07/17/2021                                                             /s/ Peter J. Corcoran III
)252)),&(86(21/<

    5(&(,37                     $02817                                   $33/<,1*,)3                                      -8'*(                         0$*-8'*(
